21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 1 of
                                       192



                     UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION
 ___________________________________
 In re:                              §
                                     §  CHAPTER 7
 NEW OPPORTUNITIES, INC.,            §
                                     §  CASE NO. 21-50018-rbk
                  DEBTOR.            §
 ___________________________________ §

        NOTES AND STATEMENT OF LIMITIATIONS, METHODOLOGIES, AND
        DISCLAIMERS REGARDING DEBTOR’S SCHEDULES OF ASSETS AND
             LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS


        The Schedules of Assets and Liabilities (collectively with attachments, the “Schedules”)
 and the Statement of Financial Affairs (collectively with attachments, the “Statements,” and
 together with the Schedules, the “Schedules and Statements”) filed by New Opportunities, Inc.
 (“New Opp” or “Debtor”) as debtor and debtor-in-possession were prepared pursuant to Section
 521 of the Bankruptcy Code and Rule 1007 of the Federal Rules of Bankruptcy Procedure by
 management of the Debtor, with the assistance of the Debtor’s advisors, and are unaudited.

        These Notes and Statement of Limitations, Methodologies, and Disclaimers Regarding
 the Debtor’s’ Schedule of Assets and Liabilities and Statement of Financial Affairs (the “Global
 Notes”) are incorporated by reference in, and comprise an integral part of Debtor’s Schedules
 and Statements, and should be referred to and considered in connection with any review of the
 Schedules and Statements.

         Pursuant to the notes between the Debtor and the creditors listed on Schedule D of the
 Schedules, those creditors are secured by all real estate lien notes owned or pledged to the
 Debtor. Therefore, the Debtor listed every creditor that loaned money to Debtor as a secured
 creditor. The Debtor makes no representations or assertions as to the perfection or order of
 priority of the creditor claims listed in Schedule D of the Schedules.

         The Schedules and Statements were prepared by the Debtor’s management to be used in
 this chapter 7 bankruptcy proceeding. The information and disclosures contained in the
 Schedules and Statements shall not be an admission by or against the Debtor or its managers
 and/or officers in any other related or unrelated legal proceedings, litigation, arbitration, or Claim
 (as that term is defined at 11 U.S.C. § 101(5)).

        Specific Disclosures with Respect to Debtor’s Schedules of Assets and Liabilities

 1.      Schedule A/B, Part 9, Question 55. All real property listed in response to this question
 is owned by Wallis Alan, Ltd. or Casey James, Ltd. which the Debtor is a 1% owner and general
 partner of each. The Debtor has treated the real properties listed in response to this question as
 though Debtor is the owner of them. Historically, any cash to pay for these properties and


 L & B 24669/0002/L1911682.DOCX/                   1
21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 2 of
                                       192



 repairs has come from Debtor and the proceeds from the sale of any real property went to
 Debtor.

 2.      Schedule A/B, Part 9, Question 71. All property listed in response to this question is
 owned by Wallis Alan, Ltd. or Casey James, Ltd. which the Debtor is a 1% owner and general
 partner of each. The Debtor has treated the notes listed in response to this question as though
 Debtor is the owner of them. Furthermore, the note balances listed on the attachment are as of
 December 31, 2020. Since that time, payments on the listed notes have been collected, therefore,
 the actual outstanding balance is slightly lower than the amount listed.

 3.       Schedule D, Part 1, Question 2. The creditors listed in response to this question are
 secured by the notes listed in Schedule A/B, Part 9, Question 71. Is indicated, herein, Wallis
 Alan Ltd. and Casey James, Ltd. hold the real estate notes that are security for the claims listed
 in this section.

           Specific Disclosures with Respect to Debtor’s Statement of Financial Affairs

 1.       Part 2, Question 4.1; Part 13, Question 30.1. On December 17, 2020 Wallis Alan, Ltd
 sold to James W. Hale Profit Sharing Plan, a note dated July 22, 2005 executed by Barbara J.
 Perales in the original amount of $50,000. The price for the sale of the note was its payoff being
 the unpaid principal of $11,075.35; plus the accrued interest of $82.02 and late fee of $27.06 for
 a total of $11,184.43 paid by James W. Hale Profit Sharing Plan to the Debtor. The amount
 James W. Hale Profit Sharing Plan paid to purchase the note is more than the Debtor would
 realize if the note was sold as part of the Debtor’s note portfolio wherein a buyer were paying
 95% of the unpaid principal balance for the notes.

        Wallis Alan, Ltd. also transferred to James W. Hale Profit Sharing Plan the borrower's
 (Perales) escrow account which totaled $37,114.32. $33,188.54 of this amount was insurance
 proceeds received from the property insurance company for a water related loss at the property,
 and $3,925.78 escrowed for insurance and taxes. James W. Hale Profit Sharing Plan paid the
 taxes on the real property and applied the funds it was holding against the balance of the note,
 and delivered a check for the balance to Perales, approximately $23,000.00.

 2.      Part 2, Question 4.2; Part 13, Question 30.2. On December 29, 2020 Casey James, Ltd.
 sold to James W. Hale Profit Sharing Plan, a note dated June 12, 2019 executed by Orfa Lopez in
 the original amount of $108,000. On July 25, 2019 the note was modified to advance borrower
 an additional $26,000. This additional $26,000 was advanced by James W. Hale Profit Sharing
 Plan. The interest rate for the original note was 12.9% amortized over 30 years with monthly
 principal and interest payments of $1,186.26 plus escrow for insurance and taxes. The $26,000
 component of the modification was to bear 12.9% interest payable in monthly payments of
 interest only with no escrow requirements. The borrower continued to make the original note
 payment on the $108,000 note to the Debtor and made payments by separate check on the
 $26,000 component to James W. Hale Profit Sharing Plan. The sales price for the note was its
 payoff being the unpaid principal of $108,000, plus accrued interest of $2,750.23, and unpaid
 late fee of $59.31 for a total of $110,809.54. The payoff that James W. Hale Profit Sharing Plan
 paid to purchase the note is more than the Debtor would realize if the note was sold as part of the
 Debtor’s note portfolio where buyer is paying 95% of the unpaid principal balance for the notes.


 L & B 24669/0002/L1911682.DOCX/                 2
21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 3 of
                                       192



 3.      Part 2, Question 4.12; Part 13, Question 30.12. James W. Hale Profit Sharing Plan
 owns and services its own real estate notes, separate and apart from the Debtor’s. Some
 borrowers under James W. Hale Profit Sharing Plan real estate notes requested the ability to
 make monthly note payments to James W. Hale Profit Sharing Plan by ACH. James W. Hale
 Profit Sharing Plan was not able to accommodate its borrowers with ACH payment capability.
 Debtor was able to receive ACH deposits/payments, and received monthly payments from James
 W. Hale Profit Sharing Plan’s borrowers and remitted those funds back to James W. Hale Profit
 Sharing Plan. Essentially, the Debtor acted as a conduit for receipt of payments for James W.
 Hale Profit Sharing Plan and no amount is owed from James W. Hale Profit Sharing Plan to
 Debtor or from Debtor to James W. Hale Profit Sharing Plan. Debtor collected $84,933.02 from
 James W. Hale Profit Sharing Plan’s borrowers and paid $84,933.02 to James W. Hale Profit
 Sharing Plan.




 Dated: February 24, 2021

                                                  Respectfully submitted,

                                                  LANGLEY & BANACK, INC.
                                                  745 E. Mulberry, Suite 700
                                                  San Antonio, TX 78216
                                                  Telephone: (210) 736-6600
                                                  Facsimile: (210) 735-6889

                                           By:     /s/ Allen M. DeBard
                                                   DAVID S. GRAGG
                                                   State Bar No. 08253300
                                                   ALLEN M. DeBARD
                                                   State Bar No. 24065132

                                                  ATTORNEYS FOR THE DEBTOR




 L & B 24669/0002/L1911682.DOCX/              3
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 4 of
                                                192
 Fill in this information to identify the case:


 Debtor Name New Opportunities, Inc.

 United States Bankruptcy Court for the:                   WESTERN DISTRICT OF TEXAS

 Case number (if known):              21-50018-RBK                                                                                                                                 Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 $1,427,379.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                $3,932,818.67
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $5,360,197.67
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                 $32,528,656.39
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F........................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              +              $31,765.65
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.............................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................$32,560,422.04




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
           21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 5 of
                                                  192
 Fill in this information to identify the case
 Debtor name          New Opportunities, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          21-50018-RBK
 (if known)                                                                                                       Check if this is an
                                                                                                                   amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                             12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                      Current value of
                                                                                                                           debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                Type of account                 Last 4 digits of
                                                                                                   account number
3.1.    Texas Capital Bank                                         Checking (Tax & Ins.
        San Antonio, Texas                                         Escrow Account)                     4   1   2     2                   $55,415.00
3.2.    Texas Capital Bank
        San Antonio, Texas                                         Checking-Fund One                   4   6   8     4                   $10,665.00
3.3.    Texas Capital Bank                                         Operating-Checking
        San Antonio, Texas                                         account                             4   1   1     4                   $36,512.00
3.4.    Texas Capital Bank                                         Checking-Tausch
        San Antonio, Texas                                         Ventures Mortgage Fund              4   1   0     6                     $175.67
3.5.    Texas Capital Bank                                         Checking-Fixed Income
        San Antonio, Texas                                         Fund                                4   1   0     6                   $56,038.00




Official Form 206A/B                              Schedule A/B: Assets -- Real and Personal Property                                           page 1
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 6 of
                                                192
Debtor       New Opportunities, Inc.                                                         Case number (if known)      21-50018-RBK
             Name

4.   Other cash equivalents       (Identify all)

     Name of institution (bank or brokerage firm)

5.   Total of Part 1
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                           $158,805.67


 Part 2: Deposits and prepayments

6.   Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes. Fill in the information below.

                                                                                                                                   Current value of
                                                                                                                                   debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
     Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                   $0.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                     –                                        = .......................
                                                                                                                        
                            face amount                           doubtful or uncollectible accounts

11b. Over 90 days old:                                        –                                        = .......................
                                                                                                                        
                            face amount                           doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                   $0.00


 Part 4: Investments

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes. Fill in the information below.
                                                                                              Valuation method                     Current value of
                                                                                              used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:




Official Form 206A/B                               Schedule A/B: Assets -- Real and Personal Property                                                  page 2
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 7 of
                                                192
Debtor       New Opportunities, Inc.                                                    Case number (if known)    21-50018-RBK
             Name

15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

         Name of entity:                                              % of ownership:
15.1.    Wallis Alan, Ltd                                                  1%            general partner                           $500.00
15.2.    Casey James, Ltd                                                  1%            general partner                           $500.00
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

         Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                 $1,000.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.

    General description                          Date of the     Net book value of       Valuation method             Current value of
                                                 last physical   debtor's interest       used for current value       debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                      $0.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

    General description                                          Net book value of       Valuation method             Current value of
                                                                 debtor's interest       used for current value       debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 8 of
                                                192
Debtor       New Opportunities, Inc.                                                      Case number (if known)    21-50018-RBK
             Name

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                         $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
        Yes. Book value                              Valuation method                                       Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes
 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of      Valuation method              Current value of
                                                                    debtor's interest      used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     Reception Area furniture                                                     $0.00    salvage                                    $500.00
40. Office fixtures

     Various                                                                      $0.00    salvage                                    $500.00
41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Computer server, workstation, copier, scanner,
     printer                                                                      $0.00    salvage                                       $0.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                    $1,000.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                            page 4
          21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 9 of
                                                 192
Debtor        New Opportunities, Inc.                                                  Case number (if known)     21-50018-RBK
              Name


 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

      General description                                          Net book value of     Valuation method             Current value of
      Include year, make, model, and identification numbers        debtor's interest     used for current value       debtor's interest
      (i.e., VIN, HIN, or N-number)                                (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                      $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes
 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of   Valuation method     Current value of
       Include street address or other description    of debtor's interest   debtor's interest   used for current     debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)   value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 100 N. Austin St., Seguin, TX 78155
       Lot 4, .0268 acre, Guadalupe County            Fee simple                  $335,000.00 Listing price                   $365,000.00
55.2. 102 N. Austin St., Seguin, TX 78155
       Lot 2, .0404 acre, Guadalupe County            Fee simple                  $327,535.42 Listing price                   $335,000.00
55.3. 104 W. Court St., Seguin, TX 78155
       Lot 3, .0279 acre, Guadalupe County            Fee simple                  $275,000.00 Listing price                   $325,000.00
55.4. 1515 Blackjack, Lockhart, TX 78644
       1.0 acre, Caldwell County                      Fee simple                  $353,536.74 under contract                  $252,500.00
55.5. 1526 Roadside Dr., Canyon Lake, TX
       78133
       Lot 2, Block 2, Cadillac Canyon,
       Comal County                                   Fee simple                         $0.00 Appraisal District              $21,750.00



Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                        page 5
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 10 of
                                                 192
Debtor        New Opportunities, Inc.                                                    Case number (if known)     21-50018-RBK
              Name

55.6. Lot One (1), Bass Lake Amended
      Subdivision Acreage
      2.5855 acres, Cameron County, TX
      78552                                           Fee simple                    $27,086.94 Appraisal District                  $48,439.00
55.7. 731 Sharmain, San Antonio, TX
      78221
      Lot 15 & 16, Block 39, NCB 9323
      San Jose Townsite, Bexar County                 Fee simple                    $74,372.28 Appraisal District                  $79,690.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                $1,427,379.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

     General description                                           Net book value of       Valuation method               Current value of
                                                                   debtor's interest       used for current value         debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                          $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes
Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.


Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 6
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 11 of
                                                 192
Debtor       New Opportunities, Inc.                                                     Case number (if known)   21-50018-RBK
             Name

                                                                                                                        Current value of
                                                                                                                        debtor's interest
71. Notes receivable

    Description (include name of obligor)

    See attached list                                              $3,772,013.00     –                   $0.00    =          $3,772,013.00
                                                                 Total face amount   doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)

    Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

    Default Judgment in Cause C2018-1725-B dated 12/20/18 in favor of Casey James, Ltd. for
    $52,384.92 and $10,000 atty fees with interest until paid. Debtor filed Chapter 13 bankruptcy.
    Nothing paid to date.                                                                                                               $0.00
    Judgment dtd 12/22/04 in favor of Casey James, Ltd. in Casey James Ltd. vs. Krause
    Constructions, Inc. et al. Cause 2004-CI-14901 in 28th District Court of Bexar County TX.
    Judgment remains valid.                                                                                                             $0.00
    Default Judgment obtained 1/9/20 in Cause 2019-CV-07794. Post judgment collection started.
    One of the Defendants filed Chapter 7, another filed Chapter 13. Discharge granted and no
    assets could be located.                                                                                                            $0.00
78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                              $3,772,013.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                           page 7
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 12 of
                                                 192
Debtor           New Opportunities, Inc.                                                                             Case number (if known)         21-50018-RBK
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                          $158,805.67
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                         $1,000.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                 $1,000.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................
                                                                                                                                   $1,427,379.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +     $3,772,013.00

91. Total. Add lines 80 through 90 for each column.                        91a.         $3,932,818.67            +     91b.         $1,427,379.00



                                                                                                                                                                $5,360,197.67
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 8
21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 13 of
                                        192
21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 14 of
                                        192
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 15 of
                                                 192
 Fill in this information to identify the case:
 Debtor name          New Opportunities, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          21-50018-RBK                                                                                Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          8531 N. NEW BRAUNFELS                            subject to a lien                                       $9,143.60                   $0.00

          Creditor's mailing address                       Notes
          8531 N. NEW BRAUNFELS #105                       Describe the lien
                                                           .
                                                           Is the creditor an insider or related party?
          SAN ANTONIO                TX   78217             No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred                            No
          Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                                 N    A    As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent
              No                                              Unliquidated
          
              Yes. Specify each creditor, including this      Disputed
          
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                             $32,528,656.39


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 16 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         ADAMS, BILLY                                         subject to a lien                                     $21,855.14                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 353                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SOMERSET                   TX     78069               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.3     Creditor's name                                      Describe debtor's property that is
         ADAMS, BILLY                                         subject to a lien                                     $43,179.15                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 353                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SOMERSET                   TX     78069               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 17 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.4     Creditor's name                                      Describe debtor's property that is
         ANDERSON, KAY                                        subject to a lien                                     $77,138.13                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 473                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.5     Creditor's name                                      Describe debtor's property that is
         ANDERSON, SUZANNE                                    subject to a lien                                       $9,765.18                   $0.00

         Creditor's mailing address                           Notes
         135 PIN OAK LANE                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HEMPSTEAD                  TX     77445               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 18 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.6     Creditor's name                                      Describe debtor's property that is
         BARRERA, JOSE                                        subject to a lien                                     $91,778.58                    $0.00

         Creditor's mailing address                           Notes
         10222 SEVERN                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78217               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.7     Creditor's name                                      Describe debtor's property that is
         BASKIN LIVING TRUST                                  subject to a lien                                     $96,408.73                    $0.00

         Creditor's mailing address                           Notes
         113 JAVELINA TRAIL                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BASTROP                    TX     78602               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 19 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.8     Creditor's name                                      Describe debtor's property that is
         BEXAR COUNTY TAX ASSESSOR - COL subject to a lien                                                            $2,176.76             $79,690.00

         Creditor's mailing address      731 Sharmain, San Antonio, TX 78221
         P.O. BOX 839950                                      Describe the lien
                                                              Ad valorem taxes
                                                              Is the creditor an insider or related party?
         San Antonio                TX     78283               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          2020                  No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.9     Creditor's name                                      Describe debtor's property that is
         BISHOP, JACOB                                        subject to a lien                                       $7,955.31                   $0.00

         Creditor's mailing address                           Notes
         131 WESTWOOD WAY                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78218               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 20 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.10    Creditor's name                                      Describe debtor's property that is
         BISHOP, LAURA                                        subject to a lien                                     $78,181.61                    $0.00

         Creditor's mailing address                           Notes
         131 WESTWOOD                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78218               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.11    Creditor's name                                      Describe debtor's property that is
         BISHOP, LAURA                                        subject to a lien                                    $220,394.17                    $0.00

         Creditor's mailing address                           Notes
         131 WESTWOOD WAY                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78218               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 21 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.12    Creditor's name                                      Describe debtor's property that is
         BISHOP, SAMUEL                                       subject to a lien                                     $28,801.23                    $0.00

         Creditor's mailing address                           Notes
         131 WESTWOOD                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78218               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.13    Creditor's name                                      Describe debtor's property that is
         BLACKMAN, ETHAN                                      subject to a lien                                       $1,385.34                   $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 275                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 7
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 22 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.14    Creditor's name                                      Describe debtor's property that is
         BLACKMAN, LISA                                       subject to a lien                                     $87,794.79                    $0.00

         Creditor's mailing address                           Notes
         1653 US HWY 83 S                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.15    Creditor's name                                      Describe debtor's property that is
         BONEBRAKE, MARY                                      subject to a lien                                     $15,000.00                    $0.00

         Creditor's mailing address                           Notes
         3630 CARMEL DR.                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CASPER                     WY     82604               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 8
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 23 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.16    Creditor's name                                      Describe debtor's property that is
         BRICE, BILLY JR                                      subject to a lien                                     $84,473.72                    $0.00

         Creditor's mailing address                           Notes
         17402 W. LAKEROSE CT.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CYPRESS                    TX     77429               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.17    Creditor's name                                      Describe debtor's property that is
         BRICE, BILLY JR                                      subject to a lien                                     $40,211.53                    $0.00

         Creditor's mailing address                           Notes
         17402 W. LAKEROSE CT.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CYPRESS                    TX     77429               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 9
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 24 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.18    Creditor's name                                      Describe debtor's property that is
         BRICE, BILLY JR                                      subject to a lien                                     $37,886.00             $381,047.06

         Creditor's mailing address                           4 real estate lien notes - Mortgage Fund One
         17402 W. Lakerose Court                              Describe the lien
                                                              Mortgage
                                                              Is the creditor an insider or related party?
         Cypress                    TX     77429               No
         Creditor's email address, if known                    Yes
         brice321@gmail.com                                   Is anyone else liable on this claim?
         Date debt was incurred          12/20/2010            No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Creditors having an interest in this same property:
Jalean & Nana Stewart
Michael J. Finleon
Tausch Ventures, LLC

 2.19    Creditor's name                                      Describe debtor's property that is
         BRICE, LINDA                                         subject to a lien                                     $70,936.84                    $0.00

         Creditor's mailing address                           Notes
         13937 BARROW CLIFF LANE                              Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CYPRESS                    TX     77429               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 10
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 25 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.20    Creditor's name                                      Describe debtor's property that is
         BRICE, VIRGINIA                                      subject to a lien                                     $58,883.18                    $0.00

         Creditor's mailing address                           Notes
         17402 W. LAKEROSE CT.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CYPRESS                    TX     77429               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.21    Creditor's name                                      Describe debtor's property that is
         BRICE, VIRGINIA                                      subject to a lien                                     $72,901.76                    $0.00

         Creditor's mailing address                           Notes
         17402 W. LAKEROSE CT.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CYPRESS                    TX     77429               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 11
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 26 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.22    Creditor's name                                      Describe debtor's property that is
         BROWN, JOHN                                          subject to a lien                                    $200,000.00                    $0.00

         Creditor's mailing address                           Notes
         12591 BLANCHARD ROAD                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         ATASCOSA                   TX     78002               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.23    Creditor's name                                      Describe debtor's property that is
         BROWN, NANCY                                         subject to a lien                                     $15,142.56                    $0.00

         Creditor's mailing address                           Notes
         6926 SCENIC SUNSET                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78249               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 12
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 27 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.24    Creditor's name                                      Describe debtor's property that is
         CADENA, J. DON                                       subject to a lien                                       $8,352.22                   $0.00

         Creditor's mailing address                           Notes
         3111 QUAKERTOWN                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230-3432          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.25    Creditor's name                                      Describe debtor's property that is
         CADENA, J. DON                                       subject to a lien                                       $8,135.08                   $0.00

         Creditor's mailing address                           Notes
         3111 QUAKERTOWN                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230-3432          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 13
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 28 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.26    Creditor's name                                      Describe debtor's property that is
         CADENA, J. DON                                       subject to a lien                                       $9,407.71                   $0.00

         Creditor's mailing address                           Notes
         3111 QUAKERTOWN                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230-3432          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.27    Creditor's name                                      Describe debtor's property that is
         CADENA, J. DON                                       subject to a lien                                     $23,710.60                    $0.00

         Creditor's mailing address                           Notes
         3111 QUAKERTOWN                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230-3432          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 14
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 29 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.28    Creditor's name                                      Describe debtor's property that is
         CALDWELL COUNTY TAX ASSESSOR - subject to a lien                                                           $16,945.18             $353,536.74

         Creditor's mailing address     1515 Blackjack, Lockhart, TX 78644
         110 South Main Street, Room 101                      Describe the lien
                                                              Ad valorem taxes
                                                              Is the creditor an insider or related party?
         Lockhart                   TX     78644               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          2019 & 2020           No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.29    Creditor's name                                      Describe debtor's property that is
         CALVIN, MIKE                                         subject to a lien                                     $40,972.74                    $0.00

         Creditor's mailing address                           Notes
         3007 SIR PHILLIP                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 15
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 30 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.30    Creditor's name                                      Describe debtor's property that is
         CAMERON COUNTY TAX ASSESSOR - Csubject to a lien                                                               $878.44             $48,439.00

         Creditor's mailing address     2.5 acres in Harlingen, Texas
         200 Industrial Way                                   Describe the lien
                                                              Ad valorem taxes
                                                              Is the creditor an insider or related party?
         La Feria                   TX     78559               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          2020                  No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.31    Creditor's name                                      Describe debtor's property that is
         CHISUM FAMILY TRUST                                  subject to a lien                                     $65,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 337                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 16
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 31 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.32    Creditor's name                                      Describe debtor's property that is
         CHISUM FAMILY TRUST                                  subject to a lien                                    $204,610.53                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 337                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.33    Creditor's name                                      Describe debtor's property that is
         CHISUM FAMILY TRUST                                  subject to a lien                                    $158,767.68                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 337                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 17
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 32 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.34    Creditor's name                                      Describe debtor's property that is
         CHISUM FAMILY TRUST                                  subject to a lien                                     $25,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 337                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.35    Creditor's name                                      Describe debtor's property that is
         CHISUM FAMILY TRUST                                  subject to a lien                                    $111,772.98                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 337                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 18
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 33 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.36    Creditor's name                                      Describe debtor's property that is
         CHISUM FAMILY TRUST                                  subject to a lien                                     $85,424.94                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 337                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.37    Creditor's name                                      Describe debtor's property that is
         CLEVELAND, CANDICE                                   subject to a lien                                     $68,188.32                    $0.00

         Creditor's mailing address                           Notes
         14426 BROOKHOLLOW BLVD.                              Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 19
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 34 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.38    Creditor's name                                      Describe debtor's property that is
         CLEVELAND, CLAUDIA                                   subject to a lien                                     $90,000.00                    $0.00

         Creditor's mailing address                           Notes
         21582 FM 1954                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HOLLIDAY                   TX     76366-3960          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.39    Creditor's name                                      Describe debtor's property that is
         CLEVELAND, CLAUDIA                                   subject to a lien                                     $25,000.00                    $0.00

         Creditor's mailing address                           Notes
         21582 FM 1954                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HOLLIDAY                   TX     76366-3960          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 20
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 35 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.40    Creditor's name                                      Describe debtor's property that is
         CLEVELAND, ELIZABETH                                 subject to a lien                                    $208,241.27                    $0.00

         Creditor's mailing address                           Notes
         3110 WRIGHT ST. #B                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78704-2834          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.41    Creditor's name                                      Describe debtor's property that is
         CLEVELAND, GEORGE                                    subject to a lien                                     $40,000.00                    $0.00

         Creditor's mailing address                           Notes
         1508 ANDRIA                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         WICHITA FALLS              TX     76302               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 21
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 36 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.42    Creditor's name                                      Describe debtor's property that is
         CLEVELAND, GEORGE                                    subject to a lien                                     $72,729.05                    $0.00

         Creditor's mailing address                           Notes
         1508 ANDRIA                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         WICHITA FALLS              TX     76302               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.43    Creditor's name                                      Describe debtor's property that is
         CLEVELAND, MARTHA                                    subject to a lien                                     $44,786.83                    $0.00

         Creditor's mailing address                           Notes
         63 WOLFETON WAY                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78218               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 22
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 37 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.44    Creditor's name                                      Describe debtor's property that is
         CLEVELAND, TED                                       subject to a lien                                     $25,890.34                    $0.00

         Creditor's mailing address                           Notes
         63 WOLFETON WAY                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78218               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.45    Creditor's name                                      Describe debtor's property that is
         CONWAY, KAREN                                        subject to a lien                                     $30,143.87                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 483                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HARPER                     TX     78631               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 23
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 38 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.46    Creditor's name                                      Describe debtor's property that is
         CONWAY, KAREN                                        subject to a lien                                     $21,155.32                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 483                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HARPER                     TX     78631               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.47    Creditor's name                                      Describe debtor's property that is
         CRABTREE, DONNA                                      subject to a lien                                     $99,402.61                    $0.00

         Creditor's mailing address                           Notes
         6306 STABLE BROOK                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78249-4600          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 24
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 39 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.48    Creditor's name                                      Describe debtor's property that is
         CRABTREE, DONNA                                      subject to a lien                                     $57,889.15                    $0.00

         Creditor's mailing address                           Notes
         6306 STABLE BROOK DR.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78249-4600          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.49    Creditor's name                                      Describe debtor's property that is
         CRITTELL, CARL AND MARY                              subject to a lien                                     $48,166.30                    $0.00

         Creditor's mailing address                           Notes
         314 CENTERWAY                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78233               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 25
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 40 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.50    Creditor's name                                      Describe debtor's property that is
         CRITTELL, CARL AND MARY                              subject to a lien                                     $52,000.00                    $0.00

         Creditor's mailing address                           Notes
         314 CENTERWAY                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78233               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.51    Creditor's name                                      Describe debtor's property that is
         CRITTELL, CARL AND MARY                              subject to a lien                                     $75,693.91                    $0.00

         Creditor's mailing address                           Notes
         314 CENTERWAY                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78233               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 26
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 41 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.52    Creditor's name                                      Describe debtor's property that is
         CZARNECKI, JOSHUA                                    subject to a lien                                     $48,069.89                    $0.00

         Creditor's mailing address                           Notes
         16406 PEMOAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78240               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.53    Creditor's name                                      Describe debtor's property that is
         CZARNECKI, JULIE                                     subject to a lien                                    $104,458.45                    $0.00

         Creditor's mailing address                           Notes
         16406 PEMOAK DR.                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78240               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 27
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 42 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.54    Creditor's name                                      Describe debtor's property that is
         CZARNECKI, JULIE                                     subject to a lien                                     $77,777.53                    $0.00

         Creditor's mailing address                           Notes
         16406 PEMOAK DR.                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78240               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.55    Creditor's name                                      Describe debtor's property that is
         CZARNECKI, JULIE                                     subject to a lien                                    $125,000.00                    $0.00

         Creditor's mailing address                           Notes
         16406 PEMOAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78240               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 28
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 43 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.56    Creditor's name                                      Describe debtor's property that is
         CZARNECKI, JULIE                                     subject to a lien                                    $171,137.06                    $0.00

         Creditor's mailing address                           Notes
         16406 PEMOAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78240               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.57    Creditor's name                                      Describe debtor's property that is
         CZARNECKI, KAYLEE                                    subject to a lien                                     $45,863.93                    $0.00

         Creditor's mailing address                           Notes
         16406 PEMOAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78240               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 29
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 44 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.58    Creditor's name                                      Describe debtor's property that is
         CZARNECKI, MEAGAN                                    subject to a lien                                     $62,458.35                    $0.00

         Creditor's mailing address                           Notes
         16406 PEMOAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78240               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.59    Creditor's name                                      Describe debtor's property that is
         DAWSON KENDALL TRUST                                 subject to a lien                                     $70,395.11                    $0.00

         Creditor's mailing address                           Notes
         129 TURNBERRY WAY                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 30
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 45 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.60    Creditor's name                                      Describe debtor's property that is
         DAWSON, EUGENE                                       subject to a lien                                     $50,000.00                    $0.00

         Creditor's mailing address                           Notes
         29 TILBURY LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.61    Creditor's name                                      Describe debtor's property that is
         DAWSON, EUGENE                                       subject to a lien                                    $100,000.00                    $0.00

         Creditor's mailing address                           Notes
         29 TILBURY LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 31
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 46 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.62    Creditor's name                                      Describe debtor's property that is
         DAWSON, EUGENE                                       subject to a lien                                    $100,000.00                    $0.00

         Creditor's mailing address                           Notes
         29 TILBURY LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.63    Creditor's name                                      Describe debtor's property that is
         DAWSON, EUGENE                                       subject to a lien                                    $100,000.00                    $0.00

         Creditor's mailing address                           Notes
         29 TILBURY LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 32
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 47 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.64    Creditor's name                                      Describe debtor's property that is
         DAWSON, EUGENE                                       subject to a lien                                    $100,000.00                    $0.00

         Creditor's mailing address                           Notes
         29 TILBURY LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.65    Creditor's name                                      Describe debtor's property that is
         DAWSON, MARY D.                                      subject to a lien                                     $50,000.00                    $0.00

         Creditor's mailing address                           Notes
         29 TILBURY LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 33
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 48 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.66    Creditor's name                                      Describe debtor's property that is
         DAWSON, MARY D.                                      subject to a lien                                    $200,000.00                    $0.00

         Creditor's mailing address                           Notes
         29 TILBURY LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.67    Creditor's name                                      Describe debtor's property that is
         DAWSON, SAM                                          subject to a lien                                    $246,670.79                    $0.00

         Creditor's mailing address                           Notes
         129 TURNBERRY WAY                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 34
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 49 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.68    Creditor's name                                      Describe debtor's property that is
         DAWSON, SAM                                          subject to a lien                                    $181,659.85                    $0.00

         Creditor's mailing address                           Notes
         129 TURNBERRY WAY                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.69    Creditor's name                                      Describe debtor's property that is
         DAWSON, SAM                                          subject to a lien                                    $563,160.81                    $0.00

         Creditor's mailing address                           Notes
         129 TURNBERRY WAY                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 35
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 50 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.70    Creditor's name                                      Describe debtor's property that is
         DAWSON, SAM                                          subject to a lien                                    $326,015.71                    $0.00

         Creditor's mailing address                           Notes
         129 TURNBERRY WAY                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.71    Creditor's name                                      Describe debtor's property that is
         DAWSON, SAM                                          subject to a lien                                    $615,618.43                    $0.00

         Creditor's mailing address                           Notes
         129 TURNBERRY WAY                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 36
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 51 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.72    Creditor's name                                      Describe debtor's property that is
         DODERER TRUST - MARITAL                              subject to a lien                                    $105,869.53                    $0.00

         Creditor's mailing address                           Notes
         8214 ROBIN REST                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.73    Creditor's name                                      Describe debtor's property that is
         DODERER TRUST - REVOCABLE                            subject to a lien                                    $123,065.72                    $0.00

         Creditor's mailing address                           Notes
         8214 ROBIN REST                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 37
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 52 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.74    Creditor's name                                      Describe debtor's property that is
         DODERER TRUST - REVOCABLE                            subject to a lien                                     $29,928.39                    $0.00

         Creditor's mailing address                           Notes
         8214 ROBIN REST                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.75    Creditor's name                                      Describe debtor's property that is
         DODERER, SYLVIA                                      subject to a lien                                    $167,460.08                    $0.00

         Creditor's mailing address                           Notes
         8214 ROBIN REST                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 38
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 53 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.76    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $26,653.91                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.77    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $41,999.95                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 39
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 54 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.78    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $37,068.39                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.79    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $31,619.81                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 40
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 55 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.80    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $53,188.41                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.81    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $30,520.54                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 41
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 56 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.82    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $26,577.98                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.83    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $52,668.14                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 42
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 57 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.84    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $26,757.77                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.85    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $26,441.78                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 43
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 58 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.86    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $29,142.97                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.87    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $25,964.63                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 44
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 59 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.88    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $54,733.47                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.89    Creditor's name                                      Describe debtor's property that is
         DUGGER, NANCY                                        subject to a lien                                     $31,704.06                    $0.00

         Creditor's mailing address                           Notes
         126 HILER                                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 45
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 60 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.90    Creditor's name                                      Describe debtor's property that is
         EDWARDS, ODESSA                                      subject to a lien                                    $116,646.03                    $0.00

         Creditor's mailing address                           Notes
         1016 E. GRUBB                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MESQUITE                   TX     75149               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.91    Creditor's name                                      Describe debtor's property that is
         FARVER, JEFF                                         subject to a lien                                    $104,776.36                    $0.00

         Creditor's mailing address                           Notes
         3319 FALLING BROOK                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78258               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 46
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 61 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.92    Creditor's name                                      Describe debtor's property that is
         FARVER, JEFF                                         subject to a lien                                    $111,594.20                    $0.00

         Creditor's mailing address                           Notes
         3319 FALLING BROOK                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78258               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.93    Creditor's name                                      Describe debtor's property that is
         FARVER, JEFF                                         subject to a lien                                    $102,968.88                    $0.00

         Creditor's mailing address                           Notes
         3319 FALLING BROOK                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78258               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 47
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 62 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.94    Creditor's name                                      Describe debtor's property that is
         FARVER, JEFF                                         subject to a lien                                    $104,336.83                    $0.00

         Creditor's mailing address                           Notes
         3319 FALLING BROOK                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78258               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.95    Creditor's name                                      Describe debtor's property that is
         FINLEON, MICHAEL J.                                  subject to a lien                                     $19,107.17             $381,047.06

         Creditor's mailing address                           4 real estate lien notes - Mortgage Fund One
         2127 Shady Cliff                                     Describe the lien
                                                              Mortgage
                                                              Is the creditor an insider or related party?
         San Antonio                TX     78232               No
         Creditor's email address, if known                    Yes
         mikefinleon@gmail.com                                Is anyone else liable on this claim?
         Date debt was incurred          04/28/2011            No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Creditors having an interest in this same property:
Billy T. Brice, Jr.
Julian & Nana Stewart
Tausch Ventures, LLC



Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 48
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 63 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.96    Creditor's name                                      Describe debtor's property that is
         FINLEON, MIKE                                        subject to a lien                                     $52,464.39                    $0.00

         Creditor's mailing address                           Notes
         2127 SHADY CLIFF                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.97    Creditor's name                                      Describe debtor's property that is
         FINLEON, MIKE                                        subject to a lien                                    $276,085.03                    $0.00

         Creditor's mailing address                           Notes
         2127 SHADY CLIFF                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 49
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 64 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.98    Creditor's name                                      Describe debtor's property that is
         FISHER, JOANN                                        subject to a lien                                     $40,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 275                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.99    Creditor's name                                      Describe debtor's property that is
         FISHER, JOANN                                        subject to a lien                                     $17,573.76                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 275                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 50
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 65 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.100 Creditor's name                                        Describe debtor's property that is
         FISHER, JOANN                                        subject to a lien                                     $45,907.84                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 275                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.101 Creditor's name                                        Describe debtor's property that is
         FISHER, JOANN                                        subject to a lien                                     $10,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 275                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 51
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 66 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.102 Creditor's name                                        Describe debtor's property that is
         FRAZEE. GRETCHEN                                     subject to a lien                                     $21,978.74                    $0.00

         Creditor's mailing address                           Notes
         1724 COLUMBIA PIKE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         ARLINGTON                  VA     22204               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.103 Creditor's name                                        Describe debtor's property that is
         FRIDDLE, CASS                                        subject to a lien                                     $13,444.66                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 461031                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78246               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 52
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 67 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.104 Creditor's name                                        Describe debtor's property that is
         FRIDDLE, CHRISTIAN D.                                subject to a lien                                       $6,724.94                   $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 461031                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78246               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.105 Creditor's name                                        Describe debtor's property that is
         FRIDDLE, PAUL                                        subject to a lien                                     $73,527.70                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 293718                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         KERRVILLE                  TX     78029               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 53
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 68 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.106 Creditor's name                                        Describe debtor's property that is
         FRIDDLE, PAUL                                        subject to a lien                                    $264,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 293718                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         KERRVILLE                  TX     78029               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.107 Creditor's name                                        Describe debtor's property that is
         GARCIA, KATE                                         subject to a lien                                     $13,768.42                    $0.00

         Creditor's mailing address                           Notes
         14018 PEBBLEBROOK                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HOUSTON                    TX     77079               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 54
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 69 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.108 Creditor's name                                        Describe debtor's property that is
         GILLESPIE, VICKIE                                    subject to a lien                                     $44,698.11                    $0.00

         Creditor's mailing address                           Notes
         3601 NORTH HILLS BLVD.                               Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         NORTH LITTLE ROCKAR               72116               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.109 Creditor's name                                        Describe debtor's property that is
         GRAHAM, SANDRA                                       subject to a lien                                     $72,670.30                    $0.00

         Creditor's mailing address                           Notes
         3043 LOW OAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 55
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 70 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.110 Creditor's name                                        Describe debtor's property that is
         GRAHAM, SANDRA                                       subject to a lien                                       $7,165.03                   $0.00

         Creditor's mailing address                           Notes
         3043 LOW OAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.111 Creditor's name                                        Describe debtor's property that is
         GRAHAM, SANDRA                                       subject to a lien                                     $22,800.09                    $0.00

         Creditor's mailing address                           Notes
         3043 LOW OAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 56
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 71 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.112 Creditor's name                                        Describe debtor's property that is
         GRAY, HANK AND BILLIE                                subject to a lien                                    $120,000.00                    $0.00

         Creditor's mailing address                           Notes
         13922 PORT BLUFF                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78216               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.113 Creditor's name                                        Describe debtor's property that is
         GRIGORY, STEPHEN                                     subject to a lien                                    $145,182.31                    $0.00

         Creditor's mailing address                           Notes
         9107 POWHATAN                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 57
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 72 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.114 Creditor's name                                        Describe debtor's property that is
         GRIGORY, STEPHEN                                     subject to a lien                                    $100,000.00                    $0.00

         Creditor's mailing address                           Notes
         9107 POWHATAN                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.115 Creditor's name                                        Describe debtor's property that is
         GRIGORY, STEPHEN                                     subject to a lien                                     $95,000.00                    $0.00

         Creditor's mailing address                           Notes
         9107 POWHATAN                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 58
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 73 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.116 Creditor's name                                        Describe debtor's property that is
         GRIGORY, STEPHEN                                     subject to a lien                                     $29,812.78                    $0.00

         Creditor's mailing address                           Notes
         9107 POWHATAN                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.117 Creditor's name                                        Describe debtor's property that is
         GUADALUPE TAX ASSESSOR - COLLEC subject to a lien                                                            $2,357.91            $300,000.00

         Creditor's mailing address                           104 W. Court St., Seguin, TX 78155
         307 W. Court Street                                  Describe the lien
                                                              Ad valorem taxes
                                                              Is the creditor an insider or related party?
         Seguin                     TX     78155               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          2020                  No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 59
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 74 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.118 Creditor's name                                        Describe debtor's property that is
         GUADALUPE TAX ASSESSOR - COLLEC subject to a lien                                                            $2,818.81            $335,000.00

         Creditor's mailing address      102 N. Austin St., Seguin, TX 78155
         307 W. Court St.                                     Describe the lien
                                                              Ad valorem taxes
                                                              Is the creditor an insider or related party?
         Seguin                     TX     78155               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          2020                  No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.119 Creditor's name                                        Describe debtor's property that is
         GUADALUPE TAX ASSESSOR - COLLEC subject to a lien                                                            $2,397.17            $365,000.00

         Creditor's mailing address                           100 N. Austin St., Seguin, TX 78155
         307 W. Court St.                                     Describe the lien
                                                              Ad valorem taxes
                                                              Is the creditor an insider or related party?
         Seguin                     TX     78155               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          2020                  No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 60
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 75 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.120 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PAULA                                      subject to a lien                                     $30,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 96                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         UKIAH                      OR     97880               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.121 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PAULA                                      subject to a lien                                     $50,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 96                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         UKIAH                      OR     97880               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 61
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 76 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.122 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PETER                                      subject to a lien                                     $50,733.66                    $0.00

         Creditor's mailing address                           Notes
         2308 10th STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.123 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PETER                                      subject to a lien                                     $24,489.30                    $0.00

         Creditor's mailing address                           Notes
         2308 10TH STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 62
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 77 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.124 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PETER                                      subject to a lien                                     $30,917.15                    $0.00

         Creditor's mailing address                           Notes
         2308 10TH STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.125 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PETER                                      subject to a lien                                    $166,879.68                    $0.00

         Creditor's mailing address                           Notes
         2308 10th STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 63
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 78 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.126 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PETER                                      subject to a lien                                     $48,083.72                    $0.00

         Creditor's mailing address                           Notes
         2308 10th STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.127 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PETER                                      subject to a lien                                     $32,019.31                    $0.00

         Creditor's mailing address                           Notes
         2308 10th STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 64
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 79 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.128 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PETER                                      subject to a lien                                    $172,002.81                    $0.00

         Creditor's mailing address                           Notes
         2308 10th STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.129 Creditor's name                                        Describe debtor's property that is
         GUENTHER, PETER                                      subject to a lien                                     $26,139.03                    $0.00

         Creditor's mailing address                           Notes
         2308 10TH STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     TX     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 65
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 80 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.130 Creditor's name                                        Describe debtor's property that is
         HALE, GRAHAM                                         subject to a lien                                     $20,166.93                    $0.00

         Creditor's mailing address                           Notes
         3008 WORTH LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BELTON                     TX     76513-8178          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.131 Creditor's name                                        Describe debtor's property that is
         HALE, JAMES                                          subject to a lien                                       $6,968.92                   $0.00

         Creditor's mailing address                           Notes
         229 FLEETWOOD                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONO                 TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 66
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 81 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.132 Creditor's name                                        Describe debtor's property that is
         HALE, JUSTIN                                         subject to a lien                                       $3,735.65                   $0.00

         Creditor's mailing address                           Notes
         202 BLUFFKNOLL                                       Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78216               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.133 Creditor's name                                        Describe debtor's property that is
         HALE, MATTHEW                                        subject to a lien                                       $1,973.66                   $0.00

         Creditor's mailing address                           Notes
         10214 BRIAR ROSE DR.                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HOUSTON                    TX     77042               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 67
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 82 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.134 Creditor's name                                        Describe debtor's property that is
         HALE, MATTHEW                                        subject to a lien                                       $4,894.16                   $0.00

         Creditor's mailing address                           Notes
         10214 BRIAR ROSE DR.                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HOUSTON                    TX     77042               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.135 Creditor's name                                        Describe debtor's property that is
         HALE, SANDRA                                         subject to a lien                                       $6,968.92                   $0.00

         Creditor's mailing address                           Notes
         229 FLEETWOOD                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 68
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 83 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.136 Creditor's name                                        Describe debtor's property that is
         HARRIS, DANIEL                                       subject to a lien                                     $41,624.65                    $0.00

         Creditor's mailing address                           Notes
         2111 SMOKE TREE TRAIL                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         ROUND ROCK                 TX     78681               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.137 Creditor's name                                        Describe debtor's property that is
         HARRIS, DANIEL                                       subject to a lien                                     $21,275.73                    $0.00

         Creditor's mailing address                           Notes
         2111 SMOKE TREE TRAIL                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         ROUND ROCK                 TX     78681               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 69
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 84 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.138 Creditor's name                                        Describe debtor's property that is
         HARRIS, DELLA                                        subject to a lien                                    $239,769.81                    $0.00

         Creditor's mailing address                           Notes
         10314 KINGS GRANT DR.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230-4117          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.139 Creditor's name                                        Describe debtor's property that is
         HARRIS, DELLA                                        subject to a lien                                    $492,681.90                    $0.00

         Creditor's mailing address                           Notes
         10314 KINGS GRANT DR.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 70
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 85 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.140 Creditor's name                                        Describe debtor's property that is
         HARRIS, DELLA                                        subject to a lien                                    $225,104.00                    $0.00

         Creditor's mailing address                           Notes
         10314 KINGS GRANT DR.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.141 Creditor's name                                        Describe debtor's property that is
         HENGST, EVELYN                                       subject to a lien                                    $149,187.14                    $0.00

         Creditor's mailing address                           Notes
         5120 OLD AUGER ROAD                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CRISFIELD                  MD     21817               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 71
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 86 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.142 Creditor's name                                        Describe debtor's property that is
         HENGST, MAX                                          subject to a lien                                    $157,513.27                    $0.00

         Creditor's mailing address                           Notes
         5120 OLD AUGER ROAD                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CRISFIELD                  MD     21817               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.143 Creditor's name                                        Describe debtor's property that is
         HENGST, MAX                                          subject to a lien                                    $117,051.05                    $0.00

         Creditor's mailing address                           Notes
         5120 OLD AUGER ROAD                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CRISFIELD                  MD     21817               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 72
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 87 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.144 Creditor's name                                        Describe debtor's property that is
         HENGST, MAX                                          subject to a lien                                     $99,393.53                    $0.00

         Creditor's mailing address                           Notes
         5120 OLD AUGER ROAD                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CRISFIELD                  MD     21817               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.145 Creditor's name                                        Describe debtor's property that is
         HUGHES TRUST                                         subject to a lien                                     $20,000.00                    $0.00

         Creditor's mailing address                           Notes
         3 HILLVIEW TERRACE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MEDWAY                     MA     02053               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 73
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 88 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.146 Creditor's name                                        Describe debtor's property that is
         HUGHES TRUST                                         subject to a lien                                     $10,000.00                    $0.00

         Creditor's mailing address                           Notes
         3 HILLVIEW TERRACE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MEDWAY                     MA     02053               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.147 Creditor's name                                        Describe debtor's property that is
         HUGHES TRUST                                         subject to a lien                                     $10,000.00                    $0.00

         Creditor's mailing address                           Notes
         3 HILLVIEW TERRACE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MEDWAY                     MA     02053               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 74
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 89 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.148 Creditor's name                                        Describe debtor's property that is
         HUMMEL REVOCABLE LIVING TRUST                        subject to a lien                                     $35,817.50                    $0.00

         Creditor's mailing address                           Notes
         7609 N.E. 61st CIRCLE                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         VANCOUVER                  WA     98662-4904          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.149 Creditor's name                                        Describe debtor's property that is
         HUMMEL REVOCABLE LIVING TRUST                        subject to a lien                                     $38,054.92                    $0.00

         Creditor's mailing address                           Notes
         7609 N.E. 61st CIRCLE                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         VANCOUVER                  WA     98662-4904          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 75
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 90 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.150 Creditor's name                                        Describe debtor's property that is
         HUMMEL REVOCABLE LIVING TRUST                        subject to a lien                                     $46,614.69                    $0.00

         Creditor's mailing address                           Notes
         7609 N.E. 61st CIRCLE                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         VANCOUVER                  WA     98662-4904          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.151 Creditor's name                                        Describe debtor's property that is
         HUMMEL REVOCABLE LIVING TRUST                        subject to a lien                                     $37,043.67                    $0.00

         Creditor's mailing address                           Notes
         7609 N.E. 61st CIRCLE                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         VANCOUVER                  WA     98662-4904          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 76
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 91 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.152 Creditor's name                                        Describe debtor's property that is
         HUMMEL REVOCABLE LIVING TRUST                        subject to a lien                                     $41,635.58                    $0.00

         Creditor's mailing address                           Notes
         7609 N.E. 61st CIRCLE                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         VANCOUVER                  WA     98662-4904          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.153 Creditor's name                                        Describe debtor's property that is
         HUMMEL, SUANNE                                       subject to a lien                                       $5,454.89                   $0.00

         Creditor's mailing address                           Notes
         6505A MELROSE TRAIL                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78727               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 77
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 92 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.154 Creditor's name                                        Describe debtor's property that is
         HUMMEL, SUANNE                                       subject to a lien                                       $5,160.29                   $0.00

         Creditor's mailing address                           Notes
         6505A MELROSE TRAIL                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78727               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.155 Creditor's name                                        Describe debtor's property that is
         HUMMEL, SUANNE                                       subject to a lien                                       $6,100.71                   $0.00

         Creditor's mailing address                           Notes
         6505A MELROSE TRAIL                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78727               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 78
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 93 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.156 Creditor's name                                        Describe debtor's property that is
         HUMMEL, SUANNE                                       subject to a lien                                       $5,137.14                   $0.00

         Creditor's mailing address                           Notes
         6505A MELROSE TRAIL                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78727               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.157 Creditor's name                                        Describe debtor's property that is
         Hummel, SUANNE                                       subject to a lien                                       $8,308.27                   $0.00

         Creditor's mailing address                           Notes
         6505A MELROSE TRAIL                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78727               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 79
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 94 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.158 Creditor's name                                        Describe debtor's property that is
         IZQUIERDO, ROBERTO                                   subject to a lien                                    $322,522.36                    $0.00

         Creditor's mailing address                           Notes
         TIACOPAC                                             Describe the lien
         SAN ANGEL, MX DF 01040                               .
                                                              Is the creditor an insider or related party?
                                                               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.159 Creditor's name                                        Describe debtor's property that is
         JBS 401K PSP                                         subject to a lien                                     $62,036.16                    $0.00

         Creditor's mailing address                           Notes
         317 SIDNEY BAKER SOUTH, STE. 400-2 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         KERRVILLE                  TX     78028               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 80
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 95 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.160 Creditor's name                                        Describe debtor's property that is
         JOHNSON, CASSIA                                      subject to a lien                                     $39,568.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 746                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CONVERSE                   TX     78109               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.161 Creditor's name                                        Describe debtor's property that is
         JOHNSON, GARRETT                                     subject to a lien                                     $39,568.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 746                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CONVERSE                   TX     78109               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 81
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 96 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.162 Creditor's name                                        Describe debtor's property that is
         KACHMER, MIKE                                        subject to a lien                                     $30,000.00                    $0.00

         Creditor's mailing address                           Notes
         1475 HILLCREST FOREST                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.163 Creditor's name                                        Describe debtor's property that is
         KACHMER, MIKE                                        subject to a lien                                     $73,000.00                    $0.00

         Creditor's mailing address                           Notes
         1475 HILLCREST FOREST                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 82
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 97 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.164 Creditor's name                                        Describe debtor's property that is
         KACHMER, MIKE                                        subject to a lien                                     $20,000.00                    $0.00

         Creditor's mailing address                           Notes
         1475 HILLCREST FOREST                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.165 Creditor's name                                        Describe debtor's property that is
         KACHMER, MIKE                                        subject to a lien                                     $22,000.00                    $0.00

         Creditor's mailing address                           Notes
         1475 HILLCREST FOREST                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 83
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 98 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.166 Creditor's name                                        Describe debtor's property that is
         KACHMER, MIKE                                        subject to a lien                                     $30,000.00                    $0.00

         Creditor's mailing address                           Notes
         1475 HILLCREST FOREST                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.167 Creditor's name                                        Describe debtor's property that is
         KEIR, RANDY AND DIANE                                subject to a lien                                    $112,673.93                    $0.00

         Creditor's mailing address                           Notes
         12 THUNDER HOLLOW                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SPRING                     TX     77381               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 84
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 99 of
                                                 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.168 Creditor's name                                        Describe debtor's property that is
         KLONEK, FRANKIE                                      subject to a lien                                     $45,000.00                    $0.00

         Creditor's mailing address                           Notes
         5813 ARCHWOOD                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78239               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.169 Creditor's name                                        Describe debtor's property that is
         KOOIMAN, RODNEY                                      subject to a lien                                     $44,438.22                    $0.00

         Creditor's mailing address                           Notes
         21011 BRADBURY LANE                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MABELVALE                  AR     72103               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 85
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 100
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.170 Creditor's name                                        Describe debtor's property that is
         KOOIMAN, WILLIAM                                     subject to a lien                                     $36,007.97                    $0.00

         Creditor's mailing address                           Notes
         2921 N.W. 82nd WAY                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         PEMBROKE PINES FL                 33024               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.171 Creditor's name                                        Describe debtor's property that is
         LAMB, ROBERT                                         subject to a lien                                     $36,246.42                    $0.00

         Creditor's mailing address                           Notes
         27380 WEST ROAD                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SPENCER                    OH     44275               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 86
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 101
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.172 Creditor's name                                        Describe debtor's property that is
         LEGLER, BARBARA                                      subject to a lien                                     $81,518.96                    $0.00

         Creditor's mailing address                           Notes
         218 BUCKEYE                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         KATY                       TX     77450               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.173 Creditor's name                                        Describe debtor's property that is
         LEINWEBER, LANNY                                     subject to a lien                                    $235,768.83                    $0.00

         Creditor's mailing address                           Notes
         1212 LEINWEBER BLVD.                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MOUNTAIN HOME              TX     78058               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 87
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 102
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.174 Creditor's name                                        Describe debtor's property that is
         LEINWEBER, LANNY                                     subject to a lien                                    $229,484.27                    $0.00

         Creditor's mailing address                           Notes
         1212 LEINWEBER BLVD.                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MOUNTAIN HOME              TX     78058               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.175 Creditor's name                                        Describe debtor's property that is
         LEINWEBER, LANNY                                     subject to a lien                                     $50,000.00                    $0.00

         Creditor's mailing address                           Notes
         1212 LEINWEBER BLVD.                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MOUNTAIN HOME              TX     78058               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 88
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 103
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.176 Creditor's name                                        Describe debtor's property that is
         LEINWEBER, MARILYN                                   subject to a lien                                     $36,076.49                    $0.00

         Creditor's mailing address                           Notes
         1212 LEINWEBER LANE                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MOUNTAIN HOME              TX     78058               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.177 Creditor's name                                        Describe debtor's property that is
         LIDIAK, LAJOTA                                       subject to a lien                                     $75,637.73                    $0.00

         Creditor's mailing address                           Notes
         4119 TIMBER TRAIL DR.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         ARLINGTON                  TX     76016               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 89
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 104
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.178 Creditor's name                                        Describe debtor's property that is
         LILLY REVOCABLE TRUST                                subject to a lien                                    $901,903.08                    $0.00

         Creditor's mailing address                           Notes
         11125 FM 1560                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HELOTES                    TX     78023               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.179 Creditor's name                                        Describe debtor's property that is
         LILLY, JEFF                                          subject to a lien                                 $1,132,720.70                     $0.00

         Creditor's mailing address                           Notes
         11125 FM 1560                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HELOTES                    TX     78023               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 90
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 105
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.180 Creditor's name                                        Describe debtor's property that is
         LILLY, TERESA                                        subject to a lien                                    $389,727.68                    $0.00

         Creditor's mailing address                           Notes
         11125 FM 1560                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HELOTES                    TX     78023               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.181 Creditor's name                                        Describe debtor's property that is
         LITTLE TRUST                                         subject to a lien                                    $152,485.36                    $0.00

         Creditor's mailing address                           Notes
         4703 HWY 2563                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         GORMAN                     TX     76454               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 91
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 106
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.182 Creditor's name                                        Describe debtor's property that is
         LITTLE, DOUGLAS                                      subject to a lien                                    $128,198.38                    $0.00

         Creditor's mailing address                           Notes
         4703 HIGHWAY 2563                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         GORMAN                     TX     76454-2637          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.183 Creditor's name                                        Describe debtor's property that is
         LITTLE, DOUGLAS                                      subject to a lien                                    $113,666.02                    $0.00

         Creditor's mailing address                           Notes
         4703 HIGHWAY 2563                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         GORMAN                     TX     76454-2637          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 92
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 107
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.184 Creditor's name                                        Describe debtor's property that is
         LITTLE, DOUGLAS                                      subject to a lien                                     $87,808.82                    $0.00

         Creditor's mailing address                           Notes
         4703 HIGHWAY 2563                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         GORMAN                     TX     78454-2637          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.185 Creditor's name                                        Describe debtor's property that is
         LITTLE, DOUGLAS                                      subject to a lien                                    $143,728.04                    $0.00

         Creditor's mailing address                           Notes
         4703 HIGHWAY 2563                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         GORMAN                     TX     76454-2637          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 93
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 108
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.186 Creditor's name                                        Describe debtor's property that is
         MAHAN, ARLENE                                        subject to a lien                                    $144,000.00                    $0.00

         Creditor's mailing address                           Notes
         7310 ROBIN REST                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.187 Creditor's name                                        Describe debtor's property that is
         MAHAN, ARLENE                                        subject to a lien                                    $148,000.00                    $0.00

         Creditor's mailing address                           Notes
         7310 ROBIN REST                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 94
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 109
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.188 Creditor's name                                        Describe debtor's property that is
         MAHAN, ARLENE                                        subject to a lien                                    $140,000.00                    $0.00

         Creditor's mailing address                           Notes
         7310 ROBIN REST                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.189 Creditor's name                                        Describe debtor's property that is
         MAHAN, ARLENE                                        subject to a lien                                    $168,000.00                    $0.00

         Creditor's mailing address                           Notes
         7310 ROBIN REST                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 95
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 110
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.190 Creditor's name                                        Describe debtor's property that is
         MAHAN, ART                                           subject to a lien                                     $29,148.71                    $0.00

         Creditor's mailing address                           Notes
         752 EASTVIEW DRIVE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.191 Creditor's name                                        Describe debtor's property that is
         MAHAN, JAMES JR                                      subject to a lien                                    $132,463.20                    $0.00

         Creditor's mailing address                           Notes
         445 COPPER RIDGE DRIVE                               Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         NEW BRAUNFELS              TX     78132               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 96
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 111
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.192 Creditor's name                                        Describe debtor's property that is
         MAHAN, PETERSEN                                      subject to a lien                                     $21,177.47                    $0.00

         Creditor's mailing address                           Notes
         546 HAZY HILLS LOOP                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         DRIPPING SPRINGS TX               78620               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.193 Creditor's name                                        Describe debtor's property that is
         MANSELL, CHARISSE                                    subject to a lien                                       $2,626.23                   $0.00

         Creditor's mailing address                           Notes
         10054 WHEAT RIDGE DR.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         FRISCO                     TX     75033               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 97
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 112
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.194 Creditor's name                                        Describe debtor's property that is
         MANSELL, CYLE                                        subject to a lien                                     $12,292.63                    $0.00

         Creditor's mailing address                           Notes
         909 BIG EASY STREET                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         ODESSA                     TX     79765               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.195 Creditor's name                                        Describe debtor's property that is
         MANSELL, MEGAN                                       subject to a lien                                     $21,713.19                    $0.00

         Creditor's mailing address                           Notes
         1100 ABBOTS LANE                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         DENTON                     TX     76205               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 98
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 113
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.196 Creditor's name                                        Describe debtor's property that is
         MANSHIP, JEFFREY                                     subject to a lien                                    $493,978.59                    $0.00

         Creditor's mailing address                           Notes
         3406 ELM HILL ST.                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.197 Creditor's name                                        Describe debtor's property that is
         MANSHIP, JEFFREY                                     subject to a lien                                     $62,415.62                    $0.00

         Creditor's mailing address                           Notes
         3406 ELM HILL ST.                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 99
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 114
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.198 Creditor's name                                        Describe debtor's property that is
         MANSHIP, TRISHA                                      subject to a lien                                     $92,021.93                    $0.00

         Creditor's mailing address                           Notes
         3406 ELM HILL ST.                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78230               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.199 Creditor's name                                        Describe debtor's property that is
         MAXWELL, LINDA                                       subject to a lien                                     $10,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 74                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BOERNE                     TX     78006               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 100
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 115
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.200 Creditor's name                                        Describe debtor's property that is
         MAXWELL, LINDA                                       subject to a lien                                     $60,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 74                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BOERNE                     TX     78006               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.201 Creditor's name                                        Describe debtor's property that is
         MAYFIELD, ERIC                                       subject to a lien                                     $75,000.00                    $0.00

         Creditor's mailing address                           Notes
         225 HUNTER HILLS DRIVE                               Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         NEW BRAUNFELS              TX     78132               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 101
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 116
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.202 Creditor's name                                        Describe debtor's property that is
         McLAUGHLIN, KELLI                                    subject to a lien                                     $16,529.51                    $0.00

         Creditor's mailing address                           Notes
         8306 LONGVIEW RD.                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78745               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.203 Creditor's name                                        Describe debtor's property that is
         McLAUGHLIN, KELLI                                    subject to a lien                                     $19,313.79                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 337                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 102
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 117
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.204 Creditor's name                                        Describe debtor's property that is
         McWHORTER, CATHY                                     subject to a lien                                     $54,772.91                    $0.00

         Creditor's mailing address                           Notes
         3945 ROBIN TRAIL                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         COLLEGE STATION TX                77845               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.205 Creditor's name                                        Describe debtor's property that is
         MCWHORTER, CATHY                                     subject to a lien                                     $56,573.28                    $0.00

         Creditor's mailing address                           Notes
         3945 ROBIN TRAIL                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         COLLEGE STATION TX                77845               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 103
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 118
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.206 Creditor's name                                        Describe debtor's property that is
         MEARSE, SALLISUE                                     subject to a lien                                       $5,239.07                   $0.00

         Creditor's mailing address                           Notes
         6313 NAPOLI CIRCLE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEWISVILLE                 TX     75077-8528          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.207 Creditor's name                                        Describe debtor's property that is
         MICHULKA, JENNIFER                                   subject to a lien                                     $78,177.44                    $0.00

         Creditor's mailing address                           Notes
         191 PR 7064                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BUNA                       TX     77612               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 104
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 119
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.208 Creditor's name                                        Describe debtor's property that is
         MOFFETT, DARINDA                                     subject to a lien                                     $45,000.00                    $0.00

         Creditor's mailing address                           Notes
         1143 SCENIC DRIVE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         GRANBURY                   TX     76048               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.209 Creditor's name                                        Describe debtor's property that is
         MOFFETT, DARINDA                                     subject to a lien                                     $55,000.00                    $0.00

         Creditor's mailing address                           Notes
         1143 SCENIC DRIVE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         GRANBURY                   TX     76048               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 105
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 120
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.210 Creditor's name                                        Describe debtor's property that is
         MOFFETT, DARINDA                                     subject to a lien                                    $200,000.00                    $0.00

         Creditor's mailing address                           Notes
         1143 SCENIC DRIVE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         GRANBURY                   TX     76048               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.211 Creditor's name                                        Describe debtor's property that is
         NEAL, ROBIN                                          subject to a lien                                     $19,318.71                    $0.00

         Creditor's mailing address                           Notes
         5717 WINDY HOLLOW                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78239               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 106
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 121
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.212 Creditor's name                                        Describe debtor's property that is
         NEWBERRY, MARGARET                                   subject to a lien                                    $129,080.50                    $0.00

         Creditor's mailing address                           Notes
         14511 CHADBOURNE DR.                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HOUSTON                    TX     77079               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.213 Creditor's name                                        Describe debtor's property that is
         NIEDERHOFER, G.W.                                    subject to a lien                                    $422,454.90                    $0.00

         Creditor's mailing address                           Notes
         26933 MERLOT RIVER                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         KINGWOOD                   TX     77339-1449          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 107
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 122
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.214 Creditor's name                                        Describe debtor's property that is
         NIEDERHOFER, G.W.                                    subject to a lien                                    $104,609.42                    $0.00

         Creditor's mailing address                           Notes
         26933 MERLOT RIVER                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         KINGWOOD                   TX     77339-1449          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.215 Creditor's name                                        Describe debtor's property that is
         NIEDERHOFER, GLENDA                                  subject to a lien                                     $45,299.22                    $0.00

         Creditor's mailing address                           Notes
         26933 MERLOT RIVER                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         KINGWOOD                   TX     77339               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 108
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 123
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.216 Creditor's name                                        Describe debtor's property that is
         NIEDERHOFER, GLENDA                                  subject to a lien                                     $34,475.25                    $0.00

         Creditor's mailing address                           Notes
         26933 MERLOT RIVER                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         KINGWOOD                   TX     77339               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.217 Creditor's name                                        Describe debtor's property that is
         NIEMEYER, CARLA                                      subject to a lien                                     $39,665.21                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 777                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 109
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 124
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.218 Creditor's name                                        Describe debtor's property that is
         NIEMEYER, CARLA                                      subject to a lien                                     $58,015.25                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 777                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         LEAKEY                     TX     78873               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.219 Creditor's name                                        Describe debtor's property that is
         NOLL, PATRICIA                                       subject to a lien                                    $102,048.42                    $0.00

         Creditor's mailing address                           Notes
         135 W. ARROWHEAD                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78228-2404          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 110
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 125
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.220 Creditor's name                                        Describe debtor's property that is
         NOWAK, KAYLA                                         subject to a lien                                       $7,955.31                   $0.00

         Creditor's mailing address                           Notes
         131 WESTWOOD WAY                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78218               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.221 Creditor's name                                        Describe debtor's property that is
         PADDOCK, JUDITH                                      subject to a lien                                     $16,924.69                    $0.00

         Creditor's mailing address                           Notes
         1421 SKYLINE DRIVE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 111
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 126
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.222 Creditor's name                                        Describe debtor's property that is
         PADDOCK, JUDITH                                      subject to a lien                                     $16,924.69                    $0.00

         Creditor's mailing address                           Notes
         1421 SKYLINE DRIVE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.223 Creditor's name                                        Describe debtor's property that is
         PADDOCK, JUDITH                                      subject to a lien                                     $21,443.50                    $0.00

         Creditor's mailing address                           Notes
         1421 SKYLINE DRIVE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CANYON LAKE                TX     78133               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 112
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 127
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.224 Creditor's name                                        Describe debtor's property that is
         PEARSON, YOLANDA                                     subject to a lien                                    $106,519.40                    $0.00

         Creditor's mailing address                           Notes
         3211 CANAVERAL                                       Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78217               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.225 Creditor's name                                        Describe debtor's property that is
         PEARSON, YOLANDA                                     subject to a lien                                    $108,188.99                    $0.00

         Creditor's mailing address                           Notes
         3211 CANAVERAL                                       Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78217               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 113
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 128
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.226 Creditor's name                                        Describe debtor's property that is
         PHILLIPS, PAIGE                                      subject to a lien                                       $7,955.31                   $0.00

         Creditor's mailing address                           Notes
         131 WESTWOOD WAY                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78218               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.227 Creditor's name                                        Describe debtor's property that is
         PITTS, CHRISTIAN                                     subject to a lien                                     $75,000.00                    $0.00

         Creditor's mailing address                           Notes
         625 CREEKSIDE WAY #1516                              Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         NEW BRAUNFELS              TX     78130               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 114
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 129
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.228 Creditor's name                                        Describe debtor's property that is
         PLUMMER, CHARLES                                     subject to a lien                                    $257,000.00                    $0.00

         Creditor's mailing address                           Notes
         229 GENESEO                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                     N   A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.229 Creditor's name                                        Describe debtor's property that is
         PLUMMER, CHARLES S                                   subject to a lien                                    $257,000.00             $335,000.00

         Creditor's mailing address                           102 and 104 N. Austin, Seguin, TX
         229 Geneseo Road                                     Describe the lien
                                                              Mortgage
                                                              Is the creditor an insider or related party?
         San Antonio                TX     78209               No
         Creditor's email address, if known                    Yes
         cplummer52@aol.com                                   Is anyone else liable on this claim?
         Date debt was incurred          6/5/2020              No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Creditors having an interest in this same property:
Billy T. Brice, Jr.
Michael J. Finleon
Tausch Ventures, LLC



Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 115
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 130
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.230 Creditor's name                                        Describe debtor's property that is
         PLUMMER, ELIZABETH                                   subject to a lien                                    $148,469.09                    $0.00

         Creditor's mailing address                           Notes
         229 GENESEO RD.                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.231 Creditor's name                                        Describe debtor's property that is
         POLASEK, MARY                                        subject to a lien                                     $20,761.57                    $0.00

         Creditor's mailing address                           Notes
         5601 US HWY 181 NORTH                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         FLORESVILLE                TX     78114               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 116
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 131
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.232 Creditor's name                                        Describe debtor's property that is
         POLASEK, MARY                                        subject to a lien                                     $47,614.49                    $0.00

         Creditor's mailing address                           Notes
         5601 US HWY 181 NORTH                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         FLORESVILLE                TX     78114               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.233 Creditor's name                                        Describe debtor's property that is
         PROFESSIONAL FLIGHT                                  subject to a lien                                    $153,048.46                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE RD.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 117
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 132
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.234 Creditor's name                                        Describe debtor's property that is
         ROBERTS, DANA                                        subject to a lien                                     $20,001.58                    $0.00

         Creditor's mailing address                           Notes
         114 LAURAL LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         UNIVERSAL CITY             TX     78148               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.235 Creditor's name                                        Describe debtor's property that is
         ROBERTS, DANA                                        subject to a lien                                     $59,328.19                    $0.00

         Creditor's mailing address                           Notes
         114 LAURAL LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         UNIVERSAL CITY             TX     78148               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 118
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 133
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.236 Creditor's name                                        Describe debtor's property that is
         ROBERTS, DANA                                        subject to a lien                                     $41,759.94                    $0.00

         Creditor's mailing address                           Notes
         114 LAURAL LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         UNIVERSAL CITY             TX     78148               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.237 Creditor's name                                        Describe debtor's property that is
         ROBERTS, DANA & EDDIE                                subject to a lien                                    $255,384.95                    $0.00

         Creditor's mailing address                           Notes
         114 LAURAL LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         UNIVERSAL CITY             TX     78148               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 119
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 134
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.238 Creditor's name                                        Describe debtor's property that is
         ROBERTS, LINDA                                       subject to a lien                                     $56,354.66                    $0.00

         Creditor's mailing address                           Notes
         114 LAURAL LANE                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         UNIVERSAL CITY             TX     78148               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.239 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                     $99,166.03                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78217-5710          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 120
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 135
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.240 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                     $78,753.19                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.241 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                    $139,401.50                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 121
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 136
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.242 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                     $50,000.00                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.243 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                    $138,024.35                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 122
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 137
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.244 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                     $50,000.00                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209-5710          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.245 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                    $250,000.00                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209-5710          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 123
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 138
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.246 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                     $51,123.39                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209-5710          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.247 Creditor's name                                        Describe debtor's property that is
         ROBINSON, GIL                                        subject to a lien                                    $100,000.00                    $0.00

         Creditor's mailing address                           Notes
         5150 BROADWAY #610                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 124
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 139
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.248 Creditor's name                                        Describe debtor's property that is
         RODRIGUEZ, BIRGIT                                    subject to a lien                                     $31,596.91                    $0.00

         Creditor's mailing address                           Notes
         7127 WESTBORO PLACE                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78229-4131          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.249 Creditor's name                                        Describe debtor's property that is
         RODRIGUEZ, BIRGIT                                    subject to a lien                                     $31,902.02                    $0.00

         Creditor's mailing address                           Notes
         7127 WESTBORO PLACE                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78229-4131          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 125
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 140
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.250 Creditor's name                                        Describe debtor's property that is
         RODRIGUEZ, DAVID                                     subject to a lien                                     $53,509.38                    $0.00

         Creditor's mailing address                           Notes
         7127 WESTBORO PLACE                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78229-4131          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.251 Creditor's name                                        Describe debtor's property that is
         RODRIGUEZ, DAVID                                     subject to a lien                                     $16,585.01                    $0.00

         Creditor's mailing address                           Notes
         7127 WESTBORO PLACE                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78229-4131          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 126
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 141
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.252 Creditor's name                                        Describe debtor's property that is
         SALAZAR, A.R.                                        subject to a lien                                     $38,287.48                    $0.00

         Creditor's mailing address                           Notes
         1026 RIVER GLEN WEST                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78216               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.253 Creditor's name                                        Describe debtor's property that is
         SCHAEFER, JOYCE                                      subject to a lien                                    $216,193.47                    $0.00

         Creditor's mailing address                           Notes
         955 RIVERWAY                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SPRING BRANCH              TX     78070               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 127
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 142
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.254 Creditor's name                                        Describe debtor's property that is
         SCHAEFER, MORRIS                                     subject to a lien                                    $105,321.08                    $0.00

         Creditor's mailing address                           Notes
         955 RIVER WAY                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SPRING BRANCH              TX     78070               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.255 Creditor's name                                        Describe debtor's property that is
         SIKES, CLYDE & BARBARA                               subject to a lien                                    $180,000.00                    $0.00

         Creditor's mailing address                           Notes
         30920 FIREBIRD DR.                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         FAIR OAKS RANCH TX                78015               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 128
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 143
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.256 Creditor's name                                        Describe debtor's property that is
         SILLS, FRANK                                         subject to a lien                                     $80,000.00                    $0.00

         Creditor's mailing address                           Notes
         152 COUNTRY ACRES                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         ADKINS                     TX     78101               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.257 Creditor's name                                        Describe debtor's property that is
         SILLS, FRANK                                         subject to a lien                                     $50,000.00                    $0.00

         Creditor's mailing address                           Notes
         152 COUNTRY ACRES                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         ADKINS                     TX     78101               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 129
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 144
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.258 Creditor's name                                        Describe debtor's property that is
         SMITH, APRIL                                         subject to a lien                                     $10,643.25                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 699                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SOMERSET                   TX     78069               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.259 Creditor's name                                        Describe debtor's property that is
         SMITH, BONNIE                                        subject to a lien                                       $9,733.32                   $0.00

         Creditor's mailing address                           Notes
         7406 MISSION TOWER                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BOERNE                     TX     78015               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 130
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 145
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.260 Creditor's name                                        Describe debtor's property that is
         SMITH, BONNIE                                        subject to a lien                                       $9,733.32                   $0.00

         Creditor's mailing address                           Notes
         7406 MISSION TOWER                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BOERNE                     TX     78015               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.261 Creditor's name                                        Describe debtor's property that is
         SMITH, BONNIE                                        subject to a lien                                       $9,649.91                   $0.00

         Creditor's mailing address                           Notes
         7406 MISSION TOWER                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BOERNE                     TX     78015               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 131
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 146
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.262 Creditor's name                                        Describe debtor's property that is
         SMITH, BONNIE                                        subject to a lien                                     $59,493.84                    $0.00

         Creditor's mailing address                           Notes
         7406 MISSION TOWER                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         BOERNE                     TX     78015               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.263 Creditor's name                                        Describe debtor's property that is
         SMITH, CARRIE                                        subject to a lien                                     $19,432.95                    $0.00

         Creditor's mailing address                           Notes
         2309 WINDSWEPT DRIVE                                 Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         AUSTIN                     TX     78738               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 132
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 147
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.264 Creditor's name                                        Describe debtor's property that is
         SMITH, KEVIN                                         subject to a lien                                    $200,000.00                    $0.00

         Creditor's mailing address                           Notes
         11603 MILE DR.                                       Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HOUSTON                    TX     77065               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.265 Creditor's name                                        Describe debtor's property that is
         STEAGALL, JOHN                                       subject to a lien                                     $32,729.36                    $0.00

         Creditor's mailing address                           Notes
         426 LOCH LOMOND                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 133
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 148
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.266 Creditor's name                                        Describe debtor's property that is
         STEAGALL, YOLANDA                                    subject to a lien                                    $139,728.62                    $0.00

         Creditor's mailing address                           Notes
         426 LOCH LOMOND                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.267 Creditor's name                                        Describe debtor's property that is
         STEWART MGMT TRUST                                   subject to a lien                                 $5,000,000.00                     $0.00

         Creditor's mailing address                           Notes
         200 PATTERSON #412                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 134
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 149
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.268 Creditor's name                                        Describe debtor's property that is
         STEWART, JULIAN & NANA                               subject to a lien                                     $66,366.52             $381,047.06

         Creditor's mailing address                           4 real estate lien notes - Mortgage Fund One
         Manangement Trust                                    Describe the lien
         200 Patterson                                        Mortgage
                                                              Is the creditor an insider or related party?
         San Antonio                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          10/31/2011            No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Creditors having an interest in this same property:
Billy T. Brice, Jr.
Michael J. Finleon
Tausch Ventures, LLC

 2.269 Creditor's name                                        Describe debtor's property that is
         TAUSCH VENTURES                                      subject to a lien                                    $150,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 741                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HELOTES                    TX     78023               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 135
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 150
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.270 Creditor's name                                        Describe debtor's property that is
         TAUSCH VENTURES                                      subject to a lien                                    $150,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 741                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HELOTES                    TX     78023               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.271 Creditor's name                                        Describe debtor's property that is
         TAUSCH VENTURES, LLC                                 subject to a lien                                     $78,096.46             $381,047.06

         Creditor's mailing address                           4 real estate lien notes - Mortgage Fund One
         P.O. Box 741                                         Describe the lien
                                                              Mortgage
                                                              Is the creditor an insider or related party?
         Helotes                    TX     78023               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          8/25/2011             No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

Creditors having an interest in this same property:
Billy J. Brice
Julian & Nana Stewart
Michael J. Finleon



Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 136
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 151
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.272 Creditor's name                                        Describe debtor's property that is
         VALIENTE, DONNA                                      subject to a lien                                     $40,000.00                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 746                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CONVERSE                   TX     78109               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.273 Creditor's name                                        Describe debtor's property that is
         VALIENTE, DONNA                                      subject to a lien                                    $106,429.49                    $0.00

         Creditor's mailing address                           Notes
         P.O. BOX 746                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CONVERSE                   TX     78109               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 137
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 152
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.274 Creditor's name                                        Describe debtor's property that is
         WALKER, ROBERT                                       subject to a lien                                     $14,180.73                    $0.00

         Creditor's mailing address                           Notes
         1301 S. 3rd AVE., UNIT 16-A                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SEQUIM                     WA     98382               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.275 Creditor's name                                        Describe debtor's property that is
         WATSON, BRADY                                        subject to a lien                                    $102,356.49                    $0.00

         Creditor's mailing address                           Notes
         454 FLIPPIN ESTATES                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78239               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 138
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 153
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.276 Creditor's name                                        Describe debtor's property that is
         WATSON, DONNA                                        subject to a lien                                     $74,706.16                    $0.00

         Creditor's mailing address                           Notes
         454 FLIPPIN ESTATES                                  Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78239               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.277 Creditor's name                                        Describe debtor's property that is
         WETZEL, CHERYL                                       subject to a lien                                    $128,000.00                    $0.00

         Creditor's mailing address                           Notes
         10007 CAROLWOOD                                      Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78213               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 139
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 154
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.278 Creditor's name                                        Describe debtor's property that is
         WHEATLEY, GARY                                       subject to a lien                                    $333,008.61                    $0.00

         Creditor's mailing address                           Notes
         604 HI CIRCLE WEST                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HORSESHOE BAY              TX     78657               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.279 Creditor's name                                        Describe debtor's property that is
         WHEATLEY, LORETTA                                    subject to a lien                                     $97,118.31                    $0.00

         Creditor's mailing address                           Notes
         604 HI CIRCLE WEST                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HORSESHOE BAY              TX     78657               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 140
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 155
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.280 Creditor's name                                        Describe debtor's property that is
         WHITBY, SANDRA                                       subject to a lien                                    $176,223.54                    $0.00

         Creditor's mailing address                           Notes
         3215 MORNING TRAIL                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78247               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.281 Creditor's name                                        Describe debtor's property that is
         WHITBY, SANDY                                        subject to a lien                                     $69,382.33                    $0.00

         Creditor's mailing address                           Notes
         3215 MORNING TRAIL                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78247               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 141
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 156
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.282 Creditor's name                                        Describe debtor's property that is
         WHITBY, SANDY                                        subject to a lien                                    $135,416.53                    $0.00

         Creditor's mailing address                           Notes
         3215 MORNING TRAIL                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78247               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.283 Creditor's name                                        Describe debtor's property that is
         WHITE, COURTNEY                                      subject to a lien                                     $18,114.59                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE RD.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 142
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 157
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.284 Creditor's name                                        Describe debtor's property that is
         WHITE, COURTNEY                                      subject to a lien                                       $9,544.99                   $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE RD.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.285 Creditor's name                                        Describe debtor's property that is
         WHITE, DOROTHEE                                      subject to a lien                                    $229,484.27                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 143
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 158
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.286 Creditor's name                                        Describe debtor's property that is
         WHITE, DOROTHEE                                      subject to a lien                                     $94,809.78                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.287 Creditor's name                                        Describe debtor's property that is
         WHITE, LARRY                                         subject to a lien                                     $22,259.09                    $0.00

         Creditor's mailing address                           Notes
         162 DEAN ROAD                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 144
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 159
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.288 Creditor's name                                        Describe debtor's property that is
         WHITE, LARRY                                         subject to a lien                                     $93,683.30                    $0.00

         Creditor's mailing address                           Notes
         162 DEAN ROAD                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.289 Creditor's name                                        Describe debtor's property that is
         WHITE, TOM                                           subject to a lien                                    $140,978.38                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 145
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 160
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.290 Creditor's name                                        Describe debtor's property that is
         WHITE, TOM                                           subject to a lien                                    $299,579.92                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.291 Creditor's name                                        Describe debtor's property that is
         WHITE, TOM                                           subject to a lien                                    $281,474.33                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 146
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 161
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.292 Creditor's name                                        Describe debtor's property that is
         WHITE, TOM                                           subject to a lien                                     $64,151.47                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.293 Creditor's name                                        Describe debtor's property that is
         WHITE, TOM                                           subject to a lien                                     $95,683.78                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 147
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 162
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.294 Creditor's name                                        Describe debtor's property that is
         WHITE, TOM                                           subject to a lien                                     $58,536.85                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.295 Creditor's name                                        Describe debtor's property that is
         WHITE, TOM                                           subject to a lien                                    $163,030.95                    $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE                                    Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 148
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 163
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.296 Creditor's name                                        Describe debtor's property that is
         WHITE, TRAVIS                                        subject to a lien                                       $6,582.79                   $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE RD.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.297 Creditor's name                                        Describe debtor's property that is
         WHITE, TRAVIS                                        subject to a lien                                       $4,528.60                   $0.00

         Creditor's mailing address                           Notes
         3635 HAECKERVILLE RD.                                Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         CIBOLO                     TX     78108               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 149
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 164
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.298 Creditor's name                                        Describe debtor's property that is
         WILLIAMS, DANNY                                      subject to a lien                                     $84,352.47                    $0.00

         Creditor's mailing address                           Notes
         885 FM 2538                                          Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SEGUIN                     TX     78155               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.299 Creditor's name                                        Describe debtor's property that is
         WILLIAMSON, GEORGE                                   subject to a lien                                    $152,855.44                    $0.00

         Creditor's mailing address                           Notes
         3043 LOW OAK                                         Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78232               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 150
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 165
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.300 Creditor's name                                        Describe debtor's property that is
         WILSON, JANET                                        subject to a lien                                     $11,494.59                    $0.00

         Creditor's mailing address                           Notes
         90 BENT OAK CIRCLE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         THOMASVILLE                GA     31757-9502          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.301 Creditor's name                                        Describe debtor's property that is
         WILSON, JANET                                        subject to a lien                                     $18,786.93                    $0.00

         Creditor's mailing address                           Notes
         90 BENT OAK CIRCLE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         THOMASVILLE                GA     31757-9502          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 151
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 166
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.302 Creditor's name                                        Describe debtor's property that is
         WILSON, JANET                                        subject to a lien                                     $44,505.81                    $0.00

         Creditor's mailing address                           Notes
         90 BENT OAK CIRCLE                                   Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         THOMASVILLE                GA     31757               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.303 Creditor's name                                        Describe debtor's property that is
         WILSON, SAM                                          subject to a lien                                       $5,794.19                   $0.00

         Creditor's mailing address                           Notes
         79 COLE POINT                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         HOSCHTON                   GA     30548               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 152
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 167
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.304 Creditor's name                                        Describe debtor's property that is
         WOODRIFF, BARBARA                                    subject to a lien                                     $11,249.53                    $0.00

         Creditor's mailing address                           Notes
         2308 10th STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.305 Creditor's name                                        Describe debtor's property that is
         WOODRIFF, BARBARA                                    subject to a lien                                     $15,878.36                    $0.00

         Creditor's mailing address                           Notes
         2308 10th STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53566               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 153
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 168
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.306 Creditor's name                                        Describe debtor's property that is
         WOODRIFF, BARBARA                                    subject to a lien                                     $52,129.90                    $0.00

         Creditor's mailing address                           Notes
         2308 10th STREET                                     Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MONROE                     WI     53560               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.307 Creditor's name                                        Describe debtor's property that is
         YATES, OZELL                                         subject to a lien                                     $54,769.91                    $0.00

         Creditor's mailing address                           Notes
         1016 E. GRUBB                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MESQUITE                   TX     75149               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 154
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 169
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.308 Creditor's name                                        Describe debtor's property that is
         YATES, OZELL                                         subject to a lien                                     $12,364.75                    $0.00

         Creditor's mailing address                           Notes
         1016 E. GRUBB                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MESQUITE                   TX     75149               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.309 Creditor's name                                        Describe debtor's property that is
         YATES, OZELL                                         subject to a lien                                     $55,153.06                    $0.00

         Creditor's mailing address                           Notes
         1016 E. GRUBB                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MESQUITE                   TX     75149               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 155
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 170
                                               of 192
Debtor       New Opportunities, Inc.                                                          Case number (if known) 21-50018-RBK

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.310 Creditor's name                                        Describe debtor's property that is
         YATES, OZELL                                         subject to a lien                                    $108,263.14                    $0.00

         Creditor's mailing address                           Notes
         1016 E. GRUBB                                        Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         MESQUITE                   TX     75149               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines

 2.311 Creditor's name                                        Describe debtor's property that is
         ZARDENETTA, ANTONIO                                  subject to a lien                                     $20,472.06                    $0.00

         Creditor's mailing address                           Notes
         311 W. NOTTNGHAM DR. #137                            Describe the lien
                                                              .
                                                              Is the creditor an insider or related party?
         SAN ANTONIO                TX     78209               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                   N     A     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 156
           21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 171
                                                 of 192
 Fill in this information to identify the case:
 Debtor               New Opportunities, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          21-50018-RBK                                                                            Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:         List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1    Priority creditor's name and mailing address        As of the petition filing date, the
                                                                claim is: Check all that apply.

                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
           21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 172
                                                 of 192
Debtor        New Opportunities, Inc.                                                  Case number (if known)      21-50018-RBK

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:                   $31,765.65
                                                                   Check all that apply.
Cutting Edge c/o Bryan Underwood                                    Contingent
2016 Elm Creek Rd.                                                  Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Seguin                                   TX       78155            Business debt

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 173
                                               of 192
Debtor      New Opportunities, Inc.                                           Case number (if known)      21-50018-RBK

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                       $0.00

5b. Total claims from Part 2                                                              5b.   +             $31,765.65


5c. Total of Parts 1 and 2                                                                5c.                 $31,765.65
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 3
          21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 174
                                                of 192
 Fill in this information to identify the case:
 Debtor name         New Opportunities, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         21-50018-RBK                              Chapter       7                                     Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                              12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?

          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
           (Official Form 206A/B).

2.    List all contracts and unexpired leases                                            State the name and mailing address for all other
                                                                                         parties with whom the debtor has an executory
                                                                                         contract or unexpired lease

2.1        State what the contract       Office Lease Agreement                          8531 N. New Braunfels, Limited
           or lease is for and the
                                                                                         8531 N. New Braunfels
           nature of the debtor's
           interest

           State the term remaining      month-to-month
           List the contract
           number of any
                                                                                        San Antonio                         TX            78217
           government contract

2.2        State what the contract       Earnest money contract for sale of              Roy Dean Stephens, Sr.
           or lease is for and the       real property @ 1515 Blackjack,                 1515 Blackjack
           nature of the debtor's        Lockhart, TX 78644
           interest

           State the term remaining
           List the contract
           number of any
                                                                                        Lockhart                            TX            78644
           government contract

2.3        State what the contract       Servicing Agreement between New                 Tausch Ventures, LLC
           or lease is for and the       Opp and Tausch Ventures, LLC                    P.O. Box 741
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                        Helotes                             TX            78023
           government contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
        21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 175
                                              of 192
 Fill in this information to identify the case:
 Debtor name         New Opportunities, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         21-50018-RBK                                                                                 Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.   Does the debtor have any codebtors?
      No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
      Yes
2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
     schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
     owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
     separately in Column 2.

        Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                             Check all schedules
      Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                           Schedule H: Codebtors                                                           page 1
        21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 176
                                              of 192
 Fill in this information to identify the case and this filing:
 Debtor Name         New Opportunities, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         21-50018-RBK
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


              Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:



                   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                   Schedule H: Codebtors (Official Form 206H)

                   A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                   Amended Schedule

                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                   Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 02/24/2021                       X /s/ Terry A. Cleveland / James W. Hale
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              Terry A. Cleveland / James W. Hale
                                                              Printed name
                                                              President / Vice President
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 177
                                               of 192
 Fill in this information to identify the case:
 Debtor name        New Opportunities, Inc.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        21-50018-RBK
 (if known)                                                                                                    Check if this is an
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                         Operating a business
                                 From    01/01/2021      to   Filing date
fiscal year to filing date:                                                        Other
                                        MM / DD / YYYY                                                                               $129,386.74

                                                                                  Operating a business
For prior year:                  From    01/01/2020      to    12/31/2020
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                         $1,049,362.00

                                                                                  Operating a business
For the year before that:        From    01/01/2019      to    12/31/2019
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                              $919,271.74

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. Sylvia Doderer IRA                                       11/17/2020             $9,000.00
                                                                                                             Secured debt
      Creditor's name
      8214 Robin Rest                                                                                        Unsecured loan repayments
      Street
                                                                                                             Suppliers or vendors
                                                                                                             Services
      San Antonio                     TX      78209                                                          Other distribution
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 178
                                               of 192
Debtor         New Opportunities, Inc.                                                      Case number (if known)      21-50018-RBK
               Name

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.2. Julian & Nana Stewart Mgmt Trust                             11/30/2020             $29,726.03
                                                                                                                   Secured debt
      Creditor's name
      200 Patterson #412                                                                                           Unsecured loan repayments
      Street
                                                                                                                   Suppliers or vendors
                                                                                                                   Services
      San Antonio                       TX      78209                                                              Other Interest
      City                              State   ZIP Code

      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.3. Nancy Dugger                                                 12/1/20                 $9,191.91
                                                                                                                   Secured debt
      Creditor's name                                             (3,044.77)
      126 Hiler                                                                                                    Unsecured loan repayments
                                                                  12/8/20
      Street
                                                                                                                   Suppliers or vendors
                                                                  (2,520.48)
                                                                                                                   Services
                                                                  12/11/20
      San Antonio                       TX      78209             (1,819.41)                                       Other Interest
      City                              State   ZIP Code
                                                                  12/30/20
                                                                  (1,807.25)


      Creditor's name and address                                 Dates            Total amount or value       Reasons for payment or transfer
                                                                                                               Check all that apply
3.4. Cutting Edge c/o Bryan Underwood                             10/27/20               $42,000.00
                                                                                                                   Secured debt
      Creditor's name                                             (12,000)
      2016 Elm Creek Rd.                                                                                           Unsecured loan repayments
                                                                  12/4/20
      Street
                                                                                                                   Suppliers or vendors
                                                                  (10,000)
                                                                                                                   Services
                                                                  12/23/20
      Seguin                            TX      78155             (12,000)                                         Other
      City                              State   ZIP Code
                                                                  1/14/21
                                                                  (8,000)


4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

      Insider's name and address                                  Dates            Total amount or value        Reasons for payment or transfer
4.1. James W. Hale Profit Sharing Plan                            12/17/20               $11,184.43            See Global Notes
      Insider's name
      8531 N. New Braunfels, Ste. 105                             *Note w/
      Street
                                                                  current
                                                                  balance of
      San Antonio                       TX      78217             $11,184.43
      City                              State   ZIP Code

      Relationship to debtor
      common ownership




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 179
                                               of 192
Debtor         New Opportunities, Inc.                                             Case number (if known)   21-50018-RBK
               Name

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.2. James W. Hale Profit Sharing Plan                     12/29/20            $110,809.54          See Global Notes
      Insider's name
      8531 N New Braunfels, Ste. 105                       *Note
      Street
                                                           w/current
                                                           balance of
      San Antonio                  TX      78217           $110,809.5
      City                         State   ZIP Code
                                                           4
      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.3. TCCPA, LLC                                            07/23/20               $915.00           Payment for filing 1099s
      Insider's name                                                                                (filing fee)
      8531 N New Braunfels, Ste. 105
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.4. TCCPA, LLC                                            09/14/20               $125.00           Payment for filing tax return
      Insider's name                                                                                (filing fee)
      8531 N New Braunfels, Ste. 105
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.5. CleveCo, Ltd                                          02/01/20 -           $11,000.00          Monthly expense allowance
      Insider's name                                       01/01/21
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.6. James W. Hale, PC                                     02/12/20               $150.00           Payment for legal services
      Insider's name
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 3
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 180
                                               of 192
Debtor         New Opportunities, Inc.                                             Case number (if known)   21-50018-RBK
               Name

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.7. James W. Hale, PC                                     02/29/20               $150.00           Payment for legal services
      Insider's name
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.8. James W. Hale, PC                                     03/31/20               $75.00            Payment for legal services
      Insider's name
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.9. James W. Hale, PC                                     04/01/20               $475.00           Payment for legal services
      Insider's name
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.10. James W. Hale, PC                                    06/01/20               $225.00           Payment for legal services
      Insider's name
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.11. James W. Hale, PC                                    09/17/20               $200.00           Payment for legal services
      Insider's name
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 4
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 181
                                               of 192
Debtor         New Opportunities, Inc.                                             Case number (if known)   21-50018-RBK
               Name

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.12. James W. Hale, Profit Sharing Plan                   04/02/20 -           $84,933.02          See Global Notes
      Insider's name                                       01/14/21
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.13. Rocking Y, Ltd                                       02/01/20 -           $11,000.00          Monthly expense allowance
      Insider's name                                       001/01/21
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.14. TCCPA, LLC                                           01/2019 -            $11,231.05          Reimbursment of expense paid
      Insider's name                                       08/2020                                  by TCCPA for cloud hosting and
      8531 N New Braunfels
      Street
                                                                                                    software


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership

      Insider's name and address                           Dates           Total amount or value    Reasons for payment or transfer
4.15. James W. Hale                                        02/24/20 -           $20,220.00          Reimbursement of New Opp
      Insider's name                                       01/05/21                                 expenses paid by Hale
      8531 N New Braunfels
      Street


      San Antonio                  TX      78217
      City                         State   ZIP Code

      Relationship to debtor
      common ownership




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 5
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 182
                                               of 192
Debtor         New Opportunities, Inc.                                                         Case number (if known)     21-50018-RBK
               Name

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.1. Casey James, Ltd vs Mack                Lawsuit involved 1515                      421st Dist. Ct. of Caldwell County
                                                                                                                                             Pending
     Brooks, LLC                             Blackjack St., Lockhart TX that            Name
                                             Casey James, Ltd. owns. Mack               Caldwell County Justice Center                       On appeal
                                             Brooks, LLC holds Note and                 Street
                                                                                                                                             Concluded
                                             DOT against the property to                1703 S. Colorado - St. 1200
      Case number                            secure tax liens it paid on
      20-0-143                               behalf of prior owner of                   Lockhart                  TX      78644
                                             property                                   City                      State   ZIP Code

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.2. Estate of Stella Allejos,               One of Wallis Alan's borrowers             Probate Court No. 2 of Bexar County
                                                                                                                                             Pending
      Deceased                               was Stella Allejos. Wallis Alan,           Name
                                             Ltd has loans with her (6743               Bexar County Probate Court                           On appeal
                                             Paro and 4042 Waterwood                    Street
                                                                                                                                             Concluded
                                             Pass). Payments stopped after              100 Dolorosa - Rm 117
      Case number                            she died. Claims have been
                                             filed and approved by Estate
      2019-PC-2886                                                                      San Antonio               TX      78205
                                             administrator and application              City                      State   ZIP Code
                                             to sell properties have been
                                             filed
      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.3. Frank Dimicelli et al vs                Lawsuit involves 104 W. Court              25th Dist. Ct. of Guadalupe County
                                                                                                                                             Pending
      Wallis Alan, Ltd                       St., Seguin, TX. Plaintiffs claim          Name
                                             right to use stairwell to reach            Guadalupe County District Court                      On appeal
                                             second floor of his building at            Street
                                                                                                                                             Concluded
                                             106 W. Court St.                           211 W. Court St.
      Case number
      20-1694-CV-A                                                                      Seguin                    TX      78155
                                                                                        City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 6
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 183
                                               of 192
Debtor          New Opportunities, Inc.                                                    Case number (if known)       21-50018-RBK
                Name

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None

 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None

Description of the property lost and how           Amount of payments received for the loss                      Date of loss      Value of
the loss occurred                                  If you have received payments to cover the loss, for                            property lost
                                                   example, from insurance, government compensation, or
                                                   tort liability, list the total received.
                                                   List unpaid claims on Official Form 206A/B (Schedule A/B:
                                                   Assets -- Real and Personal Property).
Vandalism to 100 N. Austin in Seguin,              $814.07                                                       12/15/2020            $1,814.07
Texas. An insurance claim was made
to replace storefront window, cost
estimate was $1,814.07

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?            If not money, describe the property              Dates               Total amount
                                                               transferred                                                          or value
 11.1. Langley & Banack, Inc.                                                                                   1/15/2021              $50,000.00
                                                                                                                ($10,000
         Address                                                                                                *Initial
         745 E. Mulberry, Suite 700                                                                             consultation /
         Street                                                                                                 evaluation)
                                                                                                                1/29/2021
                                                                                                                ($40,000
         San Antonio                 TX       78212
         City                        State    ZIP Code                                                          *Chapter 7)

         Email or website address



         Who made the payment, if not debtor?




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 184
                                               of 192
Debtor       New Opportunities, Inc.                                                       Case number (if known)      21-50018-RBK
             Name

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


        None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


        None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

        Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained
                social security numbers; credit reports
                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
           21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 185
                                                 of 192
Debtor        New Opportunities, Inc.                                                       Case number (if known)      21-50018-RBK
              Name


  Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


          None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

          None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

          None

  Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


          None

Owner's name and address                        Location of the property                        Description of the property         Value

Tausch Ventures, LLC                            Texas Capital Bank                              Cash                                     $1,978.33
Name
                                                Checking acct - 4106
P.O. Box 741
Street
                                                San Antonio              TX


Helotes                   TX      78023
City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 9
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 186
                                               of 192
Debtor          New Opportunities, Inc.                                                     Case number (if known)     21-50018-RBK
                Name


 Part 12:         Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:         Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

         Business name and address                     Describe the nature of the business          Employer Identification number
 25.1. Wallis Alan, Ltd.                               Partnership to hold notes                    Do not include Social Security number or ITIN.
         Name
         8531 N. New Braunfels Ave.                                                                 EIN: 7      4 – 2       6    9    7     7     1   8
         Street
                                                                                                    Dates business existed

         San Antonio              TX      78217                                                     From        1994            To   present
         City                     State   ZIP Code

         Business name and address                     Describe the nature of the business          Employer Identification number
 25.2. Casey James, Ltd.                               Partnership to hold notes                    Do not include Social Security number or ITIN.
         Name
         8531 N New Braunfels                                                                       EIN: 7      4 – 2       7    4    7     7     2   8
         Street
                                                                                                    Dates business existed

         San Antonio              TX      78217                                                     From        1995            To   present
         City                     State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 10
          21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 187
                                                of 192
Debtor        New Opportunities, Inc.                                                       Case number (if known)      21-50018-RBK
              Name

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                None

                Name and address                                                                 If any books of account and records are
                                                                                                 unavailable, explain why
         26c.1. TCCPA, LLC                                                                       Firm provided remote data center for
                Name                                                                             Quickbooks program
                8531 N. New Braunfels Ave., #105
                Street


                San Antonio                                   TX          78217
                City                                          State       ZIP Code

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

         No.
         Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                     Address                                      Position and nature of any interest         % of interest, if any

Terry A. Cleveland                       8531 N. New Braunfels #105                   President
                                         San Antonio, TX 78217
James W. Hale                            8531 N. New Braunfels #105                   Vice-President/Secretary
                                         San Antonio, TX 78217
CleveCo, Ltd.                            8531 N. New Braunfels #105                                                                        50%
                                         San Antonio, TX 78217
Rocking Y, Ltd.                          8531 N. New Braunfels #105                                                                        50%
                                         San Antonio, TX 78217
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

         No
         Yes. Identify below.

Name                                     Address                                      Position and nature of        Period during which position
                                                                                      any interest                  or interest was held
Kathryn A. Shussler                      8531 N. New Braunfels #105                   Treasurer                     From 01/01/2001 To 12/1/2020
                                         San Antonio, TX 78217




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 11
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 188
                                               of 192
Debtor          New Opportunities, Inc.                                                   Case number (if known)     21-50018-RBK
                Name

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.1. James W. Hale Profit Sharing Plan              *Note w/current balance of               12/17/20         See Global Notes
         Name                                         $11,184.43
         8531 N. New Braunfels, Ste. 105
         Street


         San Antonio             TX      78217
         City                    State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.2. James W. Hale Profit Sharing Plan              *Note w/current balance of               12/29/20         See Global Notes
         Name                                         $110,809.54
         8531 N. New Braunfels, Ste. 105
         Street


         San Antonio             TX      78217
         City                    State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.3. TCCPA, LLC                                     $915.00                                  07/23/20         Payment for filing 1099s
         Name                                                                                                   (filing fee)
         8531 N. New Braunfels
         Street


         San Antonio             TX      78217
         City                    State   ZIP Code

         Relationship to debtor
         common ownership




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 12
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 189
                                               of 192
Debtor          New Opportunities, Inc.                                               Case number (if known)   21-50018-RBK
                Name

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


 30.4. TCCPA, LLC                                   $125.00                                9/14/20        Payment for filing tax return
         Name                                                                                             (filing fee)
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


 30.5. CleveCo, Ltd                                 $11,000.00                             02/01/20 -     Monthly expense allowance
         Name                                                                              01/01/21
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


 30.6. James W. Hale, PC                            $150.00                                02/12/20       Payment for legal services
         Name
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


 30.7. James W. Hale, PC                            $150.00                                02/29/20       Payment for legal services
         Name
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      page 13
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 190
                                               of 192
Debtor          New Opportunities, Inc.                                               Case number (if known)   21-50018-RBK
                Name

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


 30.8. James W. Hale, PC                            $75.00                                 03/31/20       Payment for legal services
         Name
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


 30.9. James W. Hale, PC                            $475.00                                04/01/20       Payment for legal services
         Name
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


30.10. James W. Hale, PC                            $225.00                                06/01/20       Payment for legal services
         Name
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


30.11. James W. Hale, PC                            $200.00                                09/17/20       Payment for legal services
         Name
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     page 14
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 191
                                               of 192
Debtor          New Opportunities, Inc.                                               Case number (if known)   21-50018-RBK
                Name

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


30.12. James W. Hale Profit Sharing Plan            $84,933.02                             04/02/20 -     See Global Notes
         Name                                                                              01/14/21
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


30.13. Rocking Y, Ltd.                              $11,000.00                             02/01/20 -     Monthly expense allowance
         Name                                                                              01/01/21
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


30.14. TCCPA, LLC                                   $11,231.05                             01/2019 -      Reimbursment of expense
         Name                                                                              08/2020        paid by TCCPA for cloud
         8531 N New Braunfels                                                                             hosting software
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership

         Name and address of recipient              Amount of money or description         Dates          Reason for
                                                    and value of property                                 providing the value


30.15. James W. Hale                                $20,220.00                             02/04/20 -     Reimbursement of New Opp
         Name                                                                              01/05/21       expenses paid by Hale
         8531 N New Braunfels
         Street


         San Antonio           TX      78217
         City                  State   ZIP Code

         Relationship to debtor
         common ownership




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    page 15
         21-50018-rbk Doc#47 Filed 02/24/21 Entered 02/24/21 14:46:00 Main Document Pg 192
                                               of 192
Debtor        New Opportunities, Inc.                                                   Case number (if known)     21-50018-RBK
              Name

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

        No
        Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

        No
        Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 02/24/2021
            MM / DD / YYYY



X /s/ Terry A. Cleveland / James W. Hale                                          Printed name Terry A. Cleveland / James W. Hale
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor President / Vice President


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 16
